EXECUTION VERSION



﻿

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

among

BLUEGREEN VACATIONS CORPORATION, a Florida corporation,

as Borrower,

THE GUARANTORS
FROM TIME TO TIME PARTY HERETO,

THE LENDERS
FROM TIME TO TIME PARTY HERETO,

and

FIFTH THIRD BANK,
as Administrative Agent and L/C Issuer

DATED AS OF OCTOBER 23, 2019

_________________________________________________


FIFTH THIRD BANK,
bofa securities, inc.
and
KEYBANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers

BANK OF AMERICA, N.A.
and
KEYBANK NATIONAL ASSOCIATION,
as Co-Syndication Agents

zions Bancorporation, N.A. dba National Bank of Arizona,
and
Citizens Bank, N.A.,
as Co-Documentation Agents



﻿

 

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

SectionHeadingPage

DEFINITIONS; INTERPRETATION.1

﻿Definitions.1

﻿Interpretation.34

﻿Change in Accounting Principles.34

﻿Rounding.35

﻿Fundamental Changes.35

﻿THE CREDIT FACILITIES.36

﻿Term Facility36

﻿Revolving Facility.36

﻿Letters of Credit.36

﻿Applicable Interest Rates.40

﻿Manner of Borrowing Loans and Designating Applicable Interest Rates.41

﻿Minimum Borrowing Amounts; Maximum Eurodollar Loans.44

﻿Repayment of Loans.44

﻿Prepayments of Loans.45

﻿Place and Application of Payments.47

﻿Termination or Reduction of Commitments.49

﻿Swing Loans.50

﻿Evidence of Indebtedness.51

﻿Fees.52

﻿Assignment and Reallocation of Existing Loans and Commitments.53

﻿Increase in Facilities.54

﻿MIRE Events.55

﻿Letters of Credit Issued Under the Existing Credit Agreement.56

﻿CONDITIONS PRECEDENT.56

﻿All Credit Events.56

﻿Initial Credit Event.57

﻿THE COLLATERAL AND GUARANTIES.60

﻿Collateral.60

﻿Guaranties.60

﻿Further Assurances.60

﻿Cash Collateral.61

﻿REPRESENTATIONS AND WARRANTIES.62

﻿Organization and Qualification.62





-1-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

﻿Authority and Enforceability.63

﻿Financial Reports.63

﻿No Material Adverse Effect.64

﻿Litigation and Other Controversies.64

﻿True and Complete Disclosure.64

﻿Use of Proceeds; Margin Stock.64

﻿Taxes Generally; Property Taxes and Fees.65

﻿ERISA.65

﻿Subsidiaries.66

﻿Compliance with Laws.66

﻿Environmental Matters.67

﻿Status under Certain Statutes.68

﻿Intellectual Property.68

﻿Good Title.68

﻿Labor Relations.68

﻿Governmental Authority and Licensing.68

﻿Approvals.68

﻿Affiliate Transactions.69

﻿Solvency.69

﻿Brokers Generally; No Broker Fees.69

﻿No Default.69

﻿OFAC.69

﻿Other Agreements and Documents.69

﻿EEA Financial Institutions.70

﻿Regulation H.70

﻿Anti-Corruption Laws.70

﻿Beneficial Ownership Certification.70

﻿Covered Entity.70

﻿COVENANTS.70

﻿Information Covenants.70

﻿Inspections; Field Examinations.73

﻿Maintenance of Property and Insurance; Environmental Matters.73

﻿Compliance with Laws.74

﻿ERISA.75

﻿Payment of Taxes.75

﻿Preservation of Existence.75

﻿Contracts with Affiliates.75

﻿Restrictions or Changes and Amendments.75

﻿Change in the Nature of Business.76

﻿Indebtedness.76

﻿Liens.77

﻿Consolidation, Merger, and Sale of Assets.78

﻿Advances, Investments, and Loans.79

﻿Restricted Payments.79

﻿Limitation on Restrictions.80





-2-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

﻿Restrictive Covenants.80

﻿Limitation on the Creation of Subsidiaries; Sales and Marketing Agreements,
etc.80

﻿Operating Accounts.81

﻿Financial Covenants.81

﻿Compliance with OFAC Sanctions Programs.81

﻿Dormant Subsidiaries.81

﻿EVENTS OF DEFAULT AND REMEDIES.82

﻿Events of Default.82

﻿Non-Bankruptcy Defaults.84

﻿Bankruptcy Defaults.85

﻿Collateral for Undrawn Letters of Credit.85

﻿Notice of Default.85

﻿CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.85

﻿Funding Indemnity85

﻿Illegality86

﻿Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR86

﻿Increased Costs.88

﻿Discretion of Lender as to Manner of Funding89

﻿Defaulting Lenders.89

﻿THE ADMINISTRATIVE AGENT.92

﻿Appointment and Authorization of Administrative Agent.92

﻿Administrative Agent and Its Affiliates.92

﻿Exculpatory Provisions.93

﻿Reliance by Administrative Agent.94

﻿Delegation of Duties.95

﻿Non-Reliance on Administrative Agent and Other Lenders.95

﻿Resignation of Administrative Agent and Successor Administrative Agent.95

﻿L/C Issuer and Swing Line Lender.97

﻿Hedging Liability and Bank Product Liability Arrangements.97

﻿No Other Duties; Designation of Additional Agents.97

﻿Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty.97

﻿Administrative Agent May File Proofs of Claim.98

﻿Collateral and Guaranty Matters.99

﻿Indemnification.100

﻿Agency for Perfection.100

﻿Notice of Default.100

﻿Agent in Individual Capacity.100





-3-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

﻿Certain ERISA Matters.101

﻿MISCELLANEOUS.102

﻿Taxes.102

﻿Mitigation Obligations; Replacement of Lenders106

﻿No Waiver, Cumulative Remedies.107

﻿Non-Business Days.107

﻿Survival of Representations.107

﻿Survival of Indemnities.107

﻿Sharing of Payments by Lenders.108

﻿Notices; Effectiveness; Electronic Communication.108

﻿Successors and Assigns; Assignments and Participations.111

﻿Amendments.115

﻿Headings.117

﻿Expenses; Indemnity; Damage Waiver.117

﻿Governing Law; Jurisdiction; Etc.119

﻿Severability of Provisions120

﻿Excess Interest.120

﻿Construction.121

﻿Lender’s and L/C Issuer’s Obligations Several.121

﻿USA Patriot Act.121

﻿Waiver of Jury Trial.121

﻿Treatment of Certain Information; Confidentiality.122

﻿Effect of Amendment and Restatement of the Existing Credit Agreement123

﻿No Advisory or Fiduciary Responsibility123

﻿Electronic Execution124

﻿Acknowledgement and Consent to Bail-In of EEA Financial Institutions124

﻿Counterparts; Integration; Effectiveness125

﻿Acknowledgement Regarding Any Supported QFCs125

﻿THE GUARANTEES.126

﻿The Guarantees.126

﻿Guarantee Unconditional.126

﻿Discharge Only upon Facility Termination Date; Reinstatement in Certain
Circumstances.127

﻿Subrogation.127

﻿Subordination.128

﻿Waivers.128

﻿Limit on Recovery.128

﻿Stay of Acceleration.128

﻿Benefit to Guarantors.128

﻿Keepwell.129

Guarantor Covenants.129



-4-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 



EXHIBITS

﻿

Exhibit AForm of Notice of Payment Request

Exhibit BForm of Notice of Borrowing

Exhibit CForm of Notice of Continuation/Conversion

Exhibit D-1Form of Revolving Note

Exhibit D-2Form of Term Note

Exhibit D-3Form of Swing Note

Exhibit EForm of Compliance Certificate

Exhibit FForm of Assignment and Assumption

Exhibit GForm of Additional Guarantor Supplement

Exhibit HForm of Access Agreement

Exhibit IForm of Funding Indemnity Letter

﻿

﻿

SCHEDULES

﻿

Schedule 1.1Commitments

Schedule 1.2Guarantors

Schedule 1.3Non-Guarantors

Schedule 5.5Litigation

Schedule 5.9ERISA

Schedule 5.10Subsidiaries

Schedule 5.12Environmental Matters

Schedule 5.24Material Agreements

 

-5-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October
23, 2019, by and among BLUEGREEN VACATIONS CORPORATION, a Florida corporation
(the “Borrower”), the direct and indirect Subsidiaries of the Borrower from time
to time party to this Agreement, as Guarantors, the various institutions from
time to time party to this Agreement, as Lenders, and FIFTH THIRD BANK (“Fifth
Third”), as Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

Pursuant to that certain Amended and Restated Credit Agreement, dated as of the
Original Closing Date (as amended, supplemented or otherwise modified prior to
the Closing Date, the “Existing Credit Agreement”), among the Borrower, the
Guarantors, the various financial institutions from time to time party thereto
(collectively, the “Existing Lenders”) and the Administrative Agent, the
Existing Lenders agreed to make extensions of credit to the Borrower on the
terms and conditions set forth therein, including making loans (the “Existing
Loans”) to the Borrower.

The Borrower has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and binding on the Loan Parties
pursuant to the terms of this Agreement, and the Lenders (including certain of
the Existing Lenders) have agreed (subject to the terms of this Agreement) to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by the parties to the Existing
Credit Agreement that (a) the commitments which the Existing Lenders have agreed
to extend to the Borrower under the Existing Credit Agreement shall be extended
or advanced upon the amended and restated terms and conditions contained in this
Agreement; and (b) the Existing Loans and other Secured Obligations (as defined
in the Existing Credit Agreement) shall be governed by and deemed to be
outstanding under the amended and restated terms and conditions contained in
this Agreement and the other Loan Documents, with the intent that the terms of
this Agreement shall supersede the terms of the Existing Credit Agreement (each
of which shall hereafter have no further effect upon the parties thereto, other
than for accrued fees and expenses, and indemnification provisions accrued and
owing, under the terms of the Existing Credit Agreement on or prior to the
Closing Date or arising (in the case of indemnification) under the terms of the
Existing Credit Agreement).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

SECTION 1.



DEFINITIONS; INTERPRETATION.

Definitions.

The following terms when used herein shall have the following meanings:

“Access Agreement” means an Access Agreement substantially in the form attached
hereto as Exhibit H.





-1-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Adjusted EBITDA” for any accounting period means, without duplication, the
Borrower’s Income (Loss), plus for the same accounting period the sum of: (a)
Other Interest Expense; (b) Provision (Benefit) For Income Taxes; (c)
Depreciation and Amortization; (d) Stock Compensation Expense; (e) Non-Cash
Intangible Asset Impairment Charges; (f) Long Term Incentive Compensation; (g)
Severance; (h) to the extent deducted in calculating such Income (Loss), any
extraordinary, unusual or non-recurring cash charges, expenses or losses for
such accounting period arising out of the Bass Pro Shops Dispute, including (i)
charges associated with the cash settlement of the Bass Pro Shops Dispute and
(ii) costs, fees and expenses incurred by the Borrower in connection with the
Bass Pro Shops Dispute, including costs, fees and expenses relating to any
advisors, legal counsel or counsels engaged by the Borrower in connection with
of the Bass Pro Shops Dispute (net of the aggregate amount in respect of
insurance or similar reimbursement, indemnity or other payments actually
received in cash by the Borrower in connection with the settlement of the Bass
Pro Shops Dispute); and (i) to the extent deducted from Income (Loss), any
non-recurring cash expenses, costs or charges incurred by the Borrower or its
Subsidiaries during such accounting period and approved by the Administrative
Agent; provided that the aggregate amount of all such cash expenses, costs or
charges added back pursuant to this clause (i) shall not, in the aggregate in
any applicable period, exceed 5% of Adjusted EBITDA in such period without the
consent of the Required Lenders (calculated before giving effect to any
adjustments pursuant to this clause (i)); less for the same accounting period
the sum of (x) Other Interest Income and (y) Recoveries.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (a) LIBOR, divided by (b) one (1) minus the Reserve
Percentage; provided that if the Adjusted LIBOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Administrative Agent” means Fifth Third Bank, as contractual representative for
itself and the other Lenders and any successor pursuant to Section 9.7.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
Notwithstanding anything to the contrary contained in this definition, (a) under
no circumstances shall the Borrower be deemed an Affiliate of any 5% or greater
shareholder of the Borrower or any Affiliate of such shareholder who is not a
Direct Affiliate of the Borrower, nor shall any such shareholder be deemed to be
an Affiliate of the Borrower; and (b) BBX Capital Corporation shall not be
deemed to be an Affiliate of the



-2-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Borrower. For purposes of this definition, any Person included in the Borrower’s
GAAP consolidated financial statements shall be an Affiliate of the Borrower (a
“Direct Affiliate”).

“Agreement” means this Second Amended and Restated Credit Agreement, dated as of
the date first set forth above, by and among the Borrower, the direct and
indirect Subsidiaries of the Borrower from time to time party hereto, as
Guarantors, the various institutions from time to time party hereto, as Lenders,
and Fifth Third, as Administrative Agent and L/C Issuer, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Loan Party or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any laws relating to the prevention of terrorism or
money laundering, including the Patriot Act and all OFAC rules and regulations,
including Executive Order 13224.

“Applicable Law” means any and all applicable federal, state, local and/or
applicable foreign statutes, ordinances, rules, regulations, court orders and
decrees, administrative orders and decrees, and other legal requirements
applicable to the Agreement, the Collateral Documents, the Loan Parties or the
Collateral or any portion thereof, including, but not limited to, applicable
provisions of the Credit Protection Laws, applicable credit disclosure laws and
regulations, applicable provisions of the Fair Labor Standards Act, applicable
provisions of the Americans with Disability Act, applicable state timeshare
registration laws and all applicable state and federal usury laws.

“Applicable Margin”  means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Total Net Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Base Rate”, (b) Revolving Loans that are Eurodollar Loans
shall be the percentage set forth under the column “Revolving Loans” and
“Eurodollar & L/C Participation Fee”, (c) that portion of the Term Loans
comprised of Base Rate Loans shall be the percentage set forth under the column
“Term Loans” and “Base Rate”, (d) that portion of the Term Loans comprised of
Eurodollar Loans shall be the percentage set forth under the column “Term Loans”
and “Eurodollar & L/C Participation Fee”, (e) the L/C Participation Fee shall be
the percentage set forth under the column “Revolving Loans” and “Eurodollar &
L/C Participation Fee”, and (f) the Commitment Fee shall be the percentage set
forth under the column “Commitment Fee”:



-3-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Applicable Margin

Level

Total Net Leverage Ratio

Eurodollar & L/C Participation Fee

Base Rate

Commitment
Fee

Revolving Loans

Term
Loans

Revolving Loans

Term
Loans

1

< 1.00 to 1.00

2.00%  2.00%  1.00%  1.00%  0.25% 

2

≥ 1.00 to 1.00
but

< 2.00 to 1.00

2.25%  2.25%  1.25%  1.25%  0.35% 

3

≥ 2.00 to 1.00

2.50%  2.50%  1.50%  1.50%  0.45% 


Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.1(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 3 shall apply, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.4(e), and (b) the initial Applicable Margin shall be set
forth in Level 2 until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.1(c) for the first fiscal quarter to occur following the Closing
Date.  Any adjustment in the Applicable Margin shall be applicable to all
applicable Obligations then existing or subsequently made or issued.

“Application” has the meaning specified in Section 2.3(b).

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arranger” means Fifth Third Bank, in its capacity as Lead Arranger and Sole
Bookrunner of the Facilities.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.9(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Association” means each non-profit corporation or entity or unincorporated
association or cooperative association under Applicable Law, which is
responsible for the management and



-4-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

maintenance of a Resort, including any master association which governs a
Resort, pursuant to the terms of a related declaration and/or other governing
documents.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards, and (c) depository, cash management,
and treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Bank Product Liability” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Base Rate” means for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced by Fifth Third Bank, from time to time as its
“prime rate” as in effect on such day, with any change in the Base Rate
resulting from a change in said prime rate to be effective as of the date of the
relevant change in said prime rate (it being acknowledged that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
Federal Funds Rate, plus (ii) .50% and (c) the sum of (i) the Adjusted LIBOR
that would be applicable to a Eurodollar Loan with a 1 month Interest Period
advanced on such day (or if such day is not a Business Day, the immediately
preceding Business Day), plus (ii) 1.00%.  The Base Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer and in no event shall the Base Rate be less than zero (except that,
during any period when any Hedge Agreement is in place in respect of all or any
portion of the Loans, the foregoing “zero floor” shall not be applicable to any
such Loans).  Fifth Third may make commercial loans or other loans at rates of
interest at, above or below the Base Rate.  Any change in the Base Rate shall be
effective for purposes of this Agreement on the date of such change without
notice to Borrower.

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.4(a).

“Bass Pro Shops Dispute” means the claims made against the Borrower in Bass Pro,
LLC and Big Cedar, LLC v. Bluegreen Vacations Unlimited, Inc., Case No.
6:19-cv-03143, brought in the United States District Court for the Western
District of Missouri.





-5-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“BBX Controlled Affiliate” means any other Person that is controlled by, or
under common control with, BBX Capital Corporation. For purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person, whether by contract or otherwise.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Bluegreen/Big Cedar” means Bluegreen/Big Cedar Vacations, LLC.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the applicable Lenders on a single date and, in the case of Eurodollar Loans,
for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the applicable Lenders according to their Percentages. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the Borrower, is “continued” on the date a new Interest Period for
the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as requested
by the Borrower pursuant to Section 2.5(a). Borrowings of Swing Loans are made
by the Administrative Agent in accordance with the procedures set forth in
Section 2.11.

“BRM” means Bluegreen Resorts Management, Inc., a Delaware corporation.

“Business Day” means (a) with respect to all notices and determinations in
connection with LIBOR, any day (other than a Saturday or Sunday) on which
commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(b) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business;  provided that, notwithstanding
anything to the contrary in this definition of "Business Day", at any time
during which a Hedge Agreement is then in effect with respect to all or a
portion of the Obligations, then the definitions of “Business Day” and “Banking
Day”, as applicable, pursuant to such Hedge Agreement shall govern with respect
to all applicable notices and determinations in connection with such portion of
the Obligations arising under such Hedge Agreement.  Periods of days referred to
in this Agreement will be counted in calendar days unless Business Days are
expressly prescribed.





-6-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“BVU” means Bluegreen Vacations Unlimited, Inc., a Florida corporation.

“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of Cash Collateralize set forth
in this Section 1.1 and shall include the proceeds of such cash collateral and
other credit support.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the L/C Issuer, the Swing Line Lender, and the Lenders, as collateral for
L/C Obligations, obligations in respect of Swing Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Borrower, (b) the Administrative Agent and (c) the L/C
Issuer or the Swing Line Lender, as applicable.

“Cash Equivalents” means, as to any Person, cash equivalents, as determined in
accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) a
change in ownership or control of the Borrower effected through a transaction or
series of transactions whereby any Person or group of Persons who are Affiliates
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Borrower possessing more than
fifty percent (50%) of the total combined voting power of the Borrower’s
securities outstanding immediately after such acquisition, whether by means of a
sale, merger, consolidation or otherwise, or (b) any direct or indirect
acquisition or purchase of over fifty percent (50%) in fair market value of the
consolidated assets of the Borrower and its Affiliates other than through the
sale of Vacation Ownership Interests to consumers in the ordinary course of
business of the Borrower and its Affiliates, other than with respect to
transactions between BBX Controlled Affiliates.





-7-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Club Trust Agreement” means that certain Bluegreen Vacation Club Amended and
Restated Trust Agreement, dated as of May 18, 1994, by and among BVU, Bluegreen
Resorts Management, Inc., Bluegreen Vacation Club, Inc., and Vacation Trust,
Inc., as Trustee, as amended or restated from time to time.

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” has the meaning specified in Section 4.4(a).

“Collateral Documents” means the Mortgages, the Security Agreement, the Pledge
Agreement and all other security agreements, pledge agreements, control
agreements, assignments, financing statements and other documents pursuant to
which Liens are granted to the Administrative Agent by the Loan Parties or such
Liens are perfected, and as shall from time to time secure or relate to the
Secured Obligations or any part thereof, but not including any Hedge Agreements
or agreements governing Bank Product Liabilities.

“Collateral Report” means a report in the form of Exhibit A to the Security
Agreement, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to Section
6.1(d).

“Commitment Fee” has the meaning specified in Section 2.13(a).

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” has the meaning specified in Section 10.8(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under



-8-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

common control which, together with any Loan Party, are treated as a single
employer under Section 414(b) or (c) of the Code and, for purposes of Section
302 of ERISA and Section 412 of the Code, under section 414(b), (c), (m), and
(o) of the Code.

“Covered Party” has the meaning specified in Section 10.26.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan (but excluding an advance of a Revolving Loan
made for the purpose of repaying Swing Loans or paying unpaid Reimbursement
Obligations), or the issuance of, or extension of the expiration date or
increase in the amount of, any Letter of Credit.

“Credit Protection Laws” means all applicable federal, state and local laws in
respect of the business of extending credit to borrowers, including without
limitation, the Truth in Lending Act (and Regulation Z promulgated thereunder),
Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection
Practices Act, Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement
Procedure Act, Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended, Fair Housing Act, anti-discrimination and fair lending laws,
laws relating to servicing procedures or maximum charges and rates of interest,
and other similar laws, each to the extent applicable, and all applicable
regulations in respect of any of the foregoing.

“Damages” means all damages, including punitive damages, liabilities, costs,
expenses, losses, judgments, diminutions in value, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
response action, removal and remedial costs, compliance costs, investigation
expenses, consultant fees, attorneys’ and paralegals’ fees and litigation
expenses.

“Debt” means with respect to any Person at any date, (a) all Indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices or amounts
payable under “earn out” arrangements as and solely to the extent future
revenues are realized and equal or exceed the amount of such “earn out”) which
is evidenced by a note, bond, debenture or similar instrument, (b) all
obligations of such Person as lessee under leases which have been or should be,
in accordance with GAAP, recorded as Finance Leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, and (e) all Indebtedness of other Persons to the extent
guaranteed by such Person, but excluding (x) Subordinated Debt of such Person
and (y) Non-Recourse Debt.

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.

“Default Rate” has the meaning specified in Section 2.4(c).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.





-9-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 8.6(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its Loans or participation in Letters of
Credit or Swing Loans) within two (2) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 8.6(b)) upon delivery of written notice of
such determination to the Borrower, the L/C Issuer, and each Lender.

“Depreciation and Amortization” means, for any accounting period, the
consolidated depreciation and amortization for the Borrower, determined in
accordance with GAAP, excluding amortization of debt issuance costs for such
accounting period, if such amortization is also included in Other Interest
Expense.

“Designated Officer” means each of the Chief Executive Officer, Chief Financial
Officer, President, any Senior Vice President, Treasurer, Assistant Treasurer,
and any comparable officer of the Borrower or any other Loan Party.

“Disproportionate Advance” has the meaning specified in Section 2.5(e).





-10-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Dollars” and “$” each means the lawful currency of the United States of
America.

“Dormant Subsidiary” means each of (i) Bluegreen Communities of Georgia, LLC,
(ii) Bluegreen Guaranty Corporation, (iii) BXG Mineral Holdings, LLC, (iv)
Catawba Falls, LLC, (v) Leisure Communications Network Inc., (vi) Outdoor
Traveler Destinations, LLC and (vii) Bluegreen Communities of Texas, L.P.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that satisfies the requirements to and/or
restrictions on becoming an assignee under Section 10.9(b)(iii), 10.9(b)(v) and
10.9(b)(vi) (subject to such consents, if any, as may be required under Section
10.9(b)(iii)).

“Engagement Letter” means that certain engagement letter, dated as of September
5, 2019,  by and between the Borrower and Fifth Third Bank.

“Environmental Claim” means any notice of violation, demand, allegation, action,
suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding, restriction or claim (whether administrative, judicial or private in
nature) arising pursuant to or in connection with: (a) an actual or alleged
violation of any Environmental Law, (b) any Hazardous Material, (c) any actual
or threatened abatement, removal, investigation, remediation or corrective or
response action required by Environmental Laws or any Governmental Authority, or
(d) any actual, or written allegation of, damage, injury, threat or harm to
human health, safety natural resources or the environment.

“Environmental Law” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health (due to
exposure to Hazardous Materials) or relating to the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.  Environmental Laws include CERCLA; the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33



-11-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), in
each case as amended, and any and all regulations promulgated thereunder, and
all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a Direct Affiliate of the Borrower and that is under common control with the
Borrower within the meaning of Sections 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate or (i) a failure by the Borrower
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the Borrower or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.4(b).

“Event of Default” means any event or condition identified as such in Section
7.1.

“Excess Interest” has the meaning specified in Section 10.15.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) as of the Closing Date, (i) each Non-Guarantor
and (ii) so long as there has been no Potential Default or Event of Default
under Section 6.22 with respect to such Subsidiary, each Dormant Subsidiary; and
additionally (b) at all times thereafter (subject to the notification
requirements set forth in this Agreement), (i) each SPE Subsidiary, (ii) each
Immaterial Subsidiary, (iii) each Permitted Joint Venture and (iv) any other
Subsidiaries approved in writing by the Administrative Agent.





-12-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment (or
otherwise pursuant to any Loan Document) pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in the Loan or Commitment or
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 10.2(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 10.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 10.1(g), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Order No. 13224” means Executive Order No. 13224 (effective September
24, 2001).

“Existing Credit Agreement” has the meaning specified in the preliminary
statements of this Agreement.

“Existing Lenders” has the meaning specified in the preliminary statements of
this Agreement.

“Existing Letter of Credit” has the meaning specified in Section 2.17.

“Existing Loans” has the meaning specified in the preliminary statements of this
Agreement.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including pension
plan reversions, proceeds of insurance, indemnity payments and any purchase
price adjustments, in each of the foregoing cases



-13-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

solely with respect to any Collateral;  provided,  however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
condemnation, insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date on which the Commitments are
terminated, all Letters of Credit that are not Cash Collateralized pursuant to
Section 4.4 have expired, and the principal of and interest on the Loans and all
other Obligations payable by the Borrower and the other Loan Parties under this
Agreement and all other Loan Documents (other than any contingent or
indemnification obligations not then due) and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Liability shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means for any day, the weighted average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three (3) Federal funds brokers of recognized
standing selected by it.

“Fifth Third” has the meaning specified in the introductory paragraph of this
Agreement.

“Finance Lease” means any lease of Property which in accordance with Accounting
Standards Update 842-Leases (“ASC 842”) is classified as a finance lease and not
an operating lease.

“Financed Lease Obligation” means, for any Person, the amount of the liability
shown on the balance sheet of such Person in respect of a Finance Lease
determined in accordance with GAAP.

“Flood Hazard Property” means any Mortgaged Premises that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations other than



-14-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with Section 4.4, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Percentage of outstanding Swing Loans other than Swing Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders or Cash Collateralized in accordance with
Section 4.4.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent in substantially
similar form as Exhibit I and providing for indemnity by the Borrower to the
Lenders in respect of costs and expenses of the type referred to in Section 8.1.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantors” means and includes each direct and indirect Subsidiary of the
Borrower (other than the Excluded Subsidiaries), and the Borrower, in its
capacity as a guarantor of the Secured Obligations of another Loan Party. The
Borrower and the Lenders acknowledge and agree that all Guarantors as of the
Closing Date are listed on Schedule 1.2.

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee



-15-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the Secured Obligations or any part thereof in form and substance acceptable to
the Administrative Agent.

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other governmental approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other similar master agreement.

“Hedging Liability” means the liability (after taking into account the effect of
any legally enforceable netting agreements related thereto and not including any
Excluded Swap Obligations) of any Loan Party to any of the Lenders, or any
Affiliates of such Lenders, in respect of any Hedge Agreement as such Loan
Party, as the case may be, may from time to time enter into with any one or more
of the Lenders party to this Agreement or their Affiliates, equal to (a) for any
such date on or after the date such Hedge Agreement has been closed out and
termination value determined in accordance therewith, such termination value and
(b) for any date before the date referenced in clause (a), the amount determined
as the mark-to market value for such Hedge Agreement; provided that, with
respect to any Guarantor, the Hedging Liability that is Guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations.

“Immaterial Subsidiary” means any Subsidiary designated as such in writing by
the Borrower to the Administrative Agent from time to time; provided that (i)
the book value of the assets, determined in accordance with GAAP, of any such
Immaterial Subsidiary may not exceed $5,000,000 at any time, and (ii) the book
value of the aggregate assets, determined in accordance with GAAP, of all
Immaterial Subsidiaries may not exceed $10,000,000 at any time (and the Borrower
will designate in writing to the Administrative Agent on a quarterly basis the
Subsidiaries which will cease to be treated as “Immaterial Subsidiaries” in
order to comply with the foregoing limitations).    As of the Closing Date, the
Immaterial Subsidiaries are Bluegreen



-16-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Corporation of Tennessee, a Delaware corporation, Bluegreen Golf Clubs, Inc., a
Delaware corporation, Bluegreen Southwest Land, Inc., a Delaware corporation,
Jordan Lake Preserve Corporation, a North Carolina corporation, and Managed
Assets Corporation, a Delaware corporation.

“Income (Loss)” means, for any accounting period, the amount for such accounting
period disclosed with the caption “Net Income (Loss)” or its equivalent, on the
Borrower’s consolidated statement of income (or consolidated statement of
operations, as applicable) prepared in accordance with GAAP. For avoidance of
doubt, such amount is meant to reflect the Borrower’s consolidated income or
loss for such accounting period after income tax, but before net income (or
loss) attributable to non-controlling interest.

“Increase Effective Date” has the meaning specified in Section 2.15(d).

“Incremental Commitments” has the meaning specified in Section 2.15(a).

“Incremental Revolving Commitment” has the meaning specified in Section 2.15(a).

“Incremental Term Commitment” has the meaning specified in Section 2.15(a).

“Indebtedness” means for any Person (without duplication) the sum of the
following: (a) indebtedness for borrowed money, including non-recourse and
subordinated indebtedness; (b) obligations evidenced by bonds, debentures, notes
or other similar instruments; (c) obligations to pay the deferred purchase price
of property or services relative to the purchase of long term assets in
accordance with GAAP (other than current liabilities incurred in the ordinary
course of business and payable in accordance with customary trade practices or
amounts payable under “earn out” arrangements as and solely to the extent future
revenues are realized and equal or exceed the amount of such “earn out”); (d)
obligations as lessee under leases which have been or should be, in accordance
with GAAP, recorded as Finance Leases; (e) obligations of such Person to
purchase securities (or other property) which arise out of or in connection with
the sale of the same or substantially similar securities or property; (f)
obligations of such Person to reimburse any bank or other Person in respect of
amounts actually paid under a letter of credit or similar instrument; (g)
indebtedness or obligations of others secured by a lien on any asset of such
Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset); (h) obligations under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) though (g) above; and (i) liabilities in respect to unfunded vested
benefits under plans covered by Title IV of the Employee Retirement Income
Security Act of 1974.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.12(b).

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Adjusted EBITDA during the four (4) fiscal quarters then ended to (b) Other
Interest Expense paid in cash



-17-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

during the four (4) fiscal quarters then ended, calculated as of the end of each
fiscal quarterly period.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last Business Day of every calendar month and on the maturity date,
and (c) as to any Swing Loan, the last day of the Interest Period with respect
to such Swing Loan, and on the maturity date.

“Interest Period” means, with respect to Eurodollar Loans and Swing Loans, the
period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of a Eurodollar Loan, 1, 2 or
3 months thereafter, as the Borrower may elect (or, solely in connection with
any Borrowing on the Closing Date, such shorter, “stub” period as the Borrower
and the Administrative Agent may mutually agree), and (b) in the case of a Swing
Loan, on the date one (1) to five (5) Business Days thereafter as mutually
agreed to by the Borrower and the Swing Line Lender; provided that:

(i) no Interest Period with respect to any Loans shall extend beyond the
Termination Date;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

“Investment” means any investment in any Person, whether by means of a loan or
advance, guarantee of obligations, purchase of equity or obligations,
acquisition of all or any substantial part of the assets or business of any
Person or any division thereof, entry into joint ventures or partnerships,
purchase or ownership of a futures contract or otherwise becoming liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract. For purposes of clarity, “Investment” shall not include
any purchase of Vacation Ownership Interests.



-18-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary that is Collateral and subject to any Collateral Document.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“L/C Issuer” means Fifth Third Bank, and any successor pursuant to Section
10.9(g).

“L/C Obligations” means, at any time the same is to be determined, the sum of
(i) the full amount available for drawing under all outstanding Letters of
Credit and (ii) all unpaid Reimbursement Obligations.

“L/C Participation Fee” has the meaning specified in Section 2.13(b).

“L/C Sublimit” means an amount equal to the lesser of (a) $5,000,000 and (b) the
Revolving Facility.  The L/C Sublimit is part of, and not in addition to, the
Revolving Facility.

“Legal Requirement” means any treaty, convention, statute, law, common law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree, restriction or other requirement of any
Governmental Authority.

“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each permitted assignee Lender pursuant to and subject to the provisions of
Section 10.9. Unless the context requires otherwise, the term “Lenders” includes
the Swing Line Lender.

“Letter of Credit” has the meaning specified in Section 2.3(a).

“LIBOR” means, with respect to any Interest Period, the greater of (a) 0% (the
“LIBOR Floor”) and (b) the rate of interest (rounded upwards, if necessary, to
the next 1/100th of 1% and adjusted for reserves if Administrative Agent is
required to maintain reserves with respect to the relevant Loans) which appears
on the display designated as the “LIBOR01 Page” on the Reuters Service (or such
other page as may replace the LIBOR01 Page on that service or such other service
as may be nominated by the ICE Benchmark Administration Limited (or any
successor thereto as approved by Administrative Agent, each an “Alternate LIBOR
Source”) as the information vendor for the purpose of displaying ICE Benchmark
Administration Limited (or the Alternate LIBOR Source) Interest Settlement Rates
for Dollar deposits (“ICE LIBOR”) or such other commercially available source
providing quotations of ICE LIBOR as designated by Administrative Agent from
time to time), two (2) Business Days prior to the commencement of such Interest
Period, relating to quotations of London Interbank Offered Rates of such
Interest Period, as selected by Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as applicable, on Dollar deposits, all as determined by
Administrative Agent in accordance with the Agreement and Administrative Agent’s
loan systems and procedures periodically in effect.  Each determination by
Administrative Agent of LIBOR shall be conclusive and binding in the absence of
manifest error.  Notwithstanding anything to the contrary contained in the
Agreement, at any time during which any Hedging 



-19-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Liability exists with respect to all or a portion of the Obligations bearing
interest based upon LIBOR, (i) the provision contained in the foregoing
definition of “LIBOR” that rounds up LIBOR to the next 1/100th of 1% shall be
disregarded and no longer of any force and effect with respect to such portion
of the Obligations that are subject to such Hedge Agreement and (ii) the LIBOR
Floor shall be disregarded and no longer of any force and effect with respect to
such Obligations (or portion thereof) subject to such Hedge Agreement.

“LIBOR Floor” has the meaning specified in the definition of LIBOR.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 8.3(b).
 Notwithstanding anything herein to the contrary, under no circumstances shall
any LIBOR Successor Rate be less than the LIBOR Floor.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the reasonable discretion
of the Administrative Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).

“Lien” means any lien, mortgage, deed of trust, pledge, assignment as collateral
security, security interest, charge, or encumbrance in the nature of security in
respect of any Property, including the interests of a vendor or lessor under any
conditional sale, Finance Lease or other title retention arrangement, and any
option, trust, UCC financing statement or other preferential arrangement having
the practical effect of any of the foregoing.

“Limited Joinder” means, with respect to any Sales and Marketing Agreement, a
joinder to certain miscellaneous sections of such Sales and Marketing Agreement
which does not in any way affect BVU’s (or any other applicable Loan Party’s)
rights to receive payments in respect of any of the Pledged Receivables.

“Liquidity” means, with respect to any Person, consolidated unrestricted cash or
Cash Equivalents on such Person’s consolidated balance sheet.

“Loan” means any Revolving Loan, Term Loan or Swing Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.





-20-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Engagement Letter, the Collateral Documents, the Guaranty Agreements and each
other agreement, instrument or document to be delivered hereunder or thereunder
or otherwise in connection therewith, other than Hedge Agreements. In no event
shall any Hedge Agreements or agreements governing Bank Product Liabilities
constitute a Loan Document.

“Loan Party” means the Borrower and each of the Guarantors.

“Long Term Incentive Compensation”  means, for any accounting period, the
aggregate expense incurred in such accounting period in accordance with GAAP for
the Borrower’s long-term incentive compensation plan.  The Borrower currently
refers to its long term incentive compensation plan as “ELIP” (f/k/a LTIP). For
avoidance of doubt, Long Term Incentive Compensation excludes payments of base
salary and annual bonus compensation.

“Management Agreement” means the Amended and Restated Management Agreement,
dated as of May 18, 1994, by and between BRM and Vacation Trust, Inc., as
amended or restated from time to time, and any other management agreement
entered into by any of the Loan Parties or their Subsidiaries with the
applicable Association, pursuant to which such Loan Parties or Subsidiaries will
manage the applicable Resort for a fee agreed-upon in such management agreement,
as amended or restated from time to time.

“Manhattan Club Purchase Agreement” means that certain Agreement for Purchase
and Sale of Assets, dated as of March 15, 2018, by and among T. Park Central
LLC, O. Park Central LLC, New York Urban Ownership Management LLC and BVU, as
amended or restated from time to time, and any documents executed in connection
therewith.

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means any material and adverse change in, or a change
which has a material adverse effect upon, any of: (a) the business, properties,
operations, liabilities, profits or condition (financial or otherwise) of the
Borrower, which, with the giving of notice or passage of time, or both, could
reasonably be expected to result in either (i) the Borrower failing to comply
with any of the financial covenants pursuant to Section 6.20 or (ii) any Loan
Party’s inability to perform its Obligations pursuant to the terms of the Loan
Documents to which it is a party; (b) the legal or financial ability of the
Borrower, individually, or the Guarantors, collectively, to perform their
obligations under the Loan Documents and to avoid any Potential Default or Event
of Default; or (c) the legality, validity, binding effect or enforceability
against any Loan Party of any Collateral Document or related Lien in accordance
with its terms.

“Material Agreement” means any of the following:

(a) any agreement under which Borrower or any Subsidiary of the Borrower has
advanced or loaned any amount to any of its managers, officers, and employees
outside the ordinary course of business consistent with past custom and practice
(including with respect to quality and frequency);



-21-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(b) any agreement under which the consequences of a default or termination would
have a Material Adverse Effect; and

(c) any other agreement (or group of related agreements) entered into other than
in the ordinary course of business, the performance of which involves
consideration in excess of $10,000,000.

“Maximum Rate” has the meaning specified in Section 10.15.

“Mortgaged Premises” means, collectively, the real property commonly known as
(a) S947 Christmas Mountain Road, Wisconsin Dells, Wisconsin, (b) 12400
International Drive and 7021 Crossland Drive, Orlando, Florida, (c) 4451 North
Kings Highway, Myrtle Beach, South Carolina 29572, and (d)  Commercial Unit 1
and Commercial Unit 2 (otherwise more typically referred to as the 9th and 10th
floors of Building 9) of the BG Fountains Condominium in Orange County, Florida.

“Mortgages” means, collectively, each mortgage, deed of trust or other security
instrument delivered by the Borrower or another Loan Party to the Administrative
Agent relating to such Loan Party’s real property, fixtures and interests in all
or any portion of the Mortgaged Premises.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any disposition of
Collateral or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, real estate closing expenses and sales commissions),
(b) taxes paid or payable as a result thereof and (c) in the case of any
disposition of Collateral or any Involuntary Disposition, the amount necessary
to retire any Indebtedness secured by a Permitted Lien (ranking senior to any
Lien of the Administrative Agent) on the related property; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non‑cash
consideration received by any Loan Party or any Subsidiary in any disposition of
Collateral or Involuntary Disposition.

“New Lenders” has the meaning specified in Section 2.15(c).

“Non-Cash Intangible Asset Impairment Charges” means, for any accounting period,
without duplication, non-cash intangible asset impairment charges in accordance
with GAAP included in the Borrower’s consolidated statement of income (or
statement of cash flows, as applicable).





-22-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 10.10, and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor” means each of the Subsidiaries listed on Schedule 1.3.

“Non-Recourse Debt” means Debt (or any applicable portion of any Debt) under
which the lender or other creditor on such Debt cannot (whether contractually or
by law) hold the borrower and any other obligor under such Debt personally
liable (whether wholly or on a limited basis) for such repayment (whether in the
context of a default, a judgment or otherwise); provided that any Debt which is
secured by real property and for which neither such borrower nor any other such
obligor is otherwise initially personally liable but the documentation
evidencing such Debt (which shall be customary and market for debt transactions
of that type at the time of issuance) otherwise includes a “bad boy guaranty”
(a/k/a a  recourse carve out guaranty) which provides for personal liability
(whether wholly or on a limited basis) against such borrower or such other
obligors upon the occurrence of certain enumerated bad acts, such Debt shall
remain Non-Recourse Debt for all purposes of the Loan Documents until such time
as such bad boy guaranty is triggered and the relevant obligors otherwise become
personally liable therefor (whether wholly or on a limited basis, and solely to
the extent of such liability (the portion of the Debt for which such obligor
becomes personally liable, the “Recourse Portion”)), after which the aggregate
principal amount of the Recourse Portion of such Debt shall no longer constitute
“Non-Recourse Debt” and shall, immediately from and after such time constitute
“Debt” for all purposes of the Loan Documents.

“Note” and “Notes” mean and include the Revolving Notes, the Term Notes and the
Swing Note.

“Notes Receivable” means, with respect to the Borrower and its Subsidiaries at
any date, the asset shown on the Borrower’s consolidated balance sheet under the
caption  “Notes Receivable, net”.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans (including all after the commencement of an insolvency
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in such insolvency proceeding), all Reimbursement Obligations owing under
the Applications, all fees and charges payable hereunder, and all other payment
obligations of any Loan Party arising under or in relation to any Loan Document,
in each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired, and including all interest costs, fees, and charges after commencement
of an insolvency proceeding regardless of whether allowed or allowable in whole
or in part as a claim in such insolvency proceeding.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” has the meaning specified in Section 6.21(c).





-23-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Patriot Act)), Anti-Corruption Laws, Anti-Terrorism Laws, and all
economic and trade sanction programs administered by OFAC, any and all similar
United States federal laws, regulations or Executive Orders, and any similar
laws, regulations or orders adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of formation of such limited liability company, and (d)
with respect to any joint venture, trust or other form of business entity, the
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Original Closing Date” means December 16, 2016.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Interest Expense” means, for any accounting period, the amount for such
accounting period disclosed with the caption “Interest Expense,” or its
equivalent, on the  Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP, less
the aggregate amount of interest expense incurred on the Borrower’s
Receivable-Backed Notes Payable for such accounting period.

“Other Interest Income” means, for any accounting period, the amount for such
accounting period disclosed with the caption “Interest Income,” or its
equivalent, on the Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP, less
the aggregate amount of interest income received on the Borrower’s Notes
Receivable for such accounting period.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security



-24-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 10.2(b)).

“Ownership Interest” means all shares, interests, participations, rights to
purchase, options, warrants, general or limited partnership interests, limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17 C.F.R.
§ 240.3a11-1) under the Exchange Act).

“Participant” has the meaning specified in Section 10.9(d).

“Participant Register” has the meaning specified in Section 10.9(d).

“Participating Interest” has the meaning specified in Section 2.3(d).

“Participating Lender” has the meaning specified in Section 2.3(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate or with respect to which the Borrower or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Percentage” means (a) in respect of the Term Facility, with respect to any Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Facility represented by (i) on or prior to the Closing Date, such Term
Lender’s Term Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Facility, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in this Agreement.  If the Commitment of
all of the Revolving Lenders to make Revolving Loans and the obligation of the
L/C Issuer to issue Letters of Credit have been terminated pursuant to the terms
hereof, or if the Revolving Commitments have expired, then the Percentage of
each Revolving Lender in respect of the Revolving Facility shall be determined
based on the Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect



-25-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

to any subsequent assignments.  The Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 1.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent.

“Permitted Joint Venture” means an Investment in a Subsidiary (other than
Bluegreen/Big Cedar) organized under the laws of any State in the United States
or the District of Columbia and whose assets are located in the United States
that are not Wholly-owned Subsidiaries.

“Permitted Lien” has the meaning specified in Section 6.12.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 10.8(d)(i).

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by the Borrower and acknowledged and agreed to by TFRI 2013-1 LLC, a
Delaware limited liability company.

“Pledged Receivables” means all Receivables (as defined in the Security
Agreement) due under or pursuant to each of (a) the Sales and Marketing
Agreements to BVU (and not pledged to or otherwise encumbered by interests of
fee-based services debtors, solely to the extent such pledge or other
encumbrance otherwise constitutes Permitted Liens) and (b) the Management
Agreements to BRM (and not pledged to or otherwise encumbered by (i) interests
of fee-based services debtors or (ii) Borrower’s or Guarantor’s other lenders,
in either case, solely to the extent such pledge or other encumbrance otherwise
constitutes Permitted Liens); provided that (x) in respect of any Receivables
due to BRM under a Management Agreement, “Pledged Receivables” means such
Receivables net of reasonable expenses actually incurred by BRM in the provision
of its services under such Management Agreement, and reported in the Borrower’s
consolidated financial statements and delivered to the Administrative Agent from
time to time pursuant to this Agreement and (y) with respect to any receivables
arising under that certain management agreement (the “TMC Management Agreement”
and, such receivables, the “TMC Management Receivables”) to which BVU is or
becomes party and pursuant to which BVU will manage the Manhattan Club Resort
for a fee agreed-upon in the TMC Management Agreement, no TMC Management
Receivables shall constitute “Pledged Receivables” if and only for so long as
(I) the TMC Management Agreement is in fact purchased by BVU under the terms of
the Manhattan Club Purchase Agreement, and (II) TMC Management Receivables and
the proceeds thereof are in fact pledged by BVU to the seller as the source of
payment of the purchase price (or any portion



-26-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

thereof) for the TMC Management Agreement, in each case, pursuant to and in
connection with the Manhattan Club Purchase Agreement.

“Potential Default” means any event or condition the occurrence of which would,
if remaining uncured with the giving of applicable notice or passage of time, as
applicable, constitute an Event of Default.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Provision (Benefit) For Income Taxes” means, for any accounting period, the
amount for such accounting period disclosed with the caption “Provision
(Benefit) For Income Taxes” or its equivalent, on the Borrower’s consolidated
statement of income (or consolidated statement of operations, as applicable)
prepared in accordance with GAAP, plus franchise tax expense for such accounting
period, without duplication.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.26.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable-Backed Notes Payable” means, with respect to the Borrower and its
Subsidiaries at any date, Debt shown on the Borrower’s consolidated balance
sheet under the captions “Receivable-backed notes payable — recourse”,
“Receivable-backed notes payable — non-recourse”, and any substantially similar
debt.

“Receivable Debt Financing” means any facility whose Debt qualifies as a
Receivable-Backed Note Payable.

“Receivable Debt Documents” means the trust agreement, the indenture and any
other operative document relating to or delivered in connection with any
Receivable Debt Financing.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer.

“Recourse Portion” has the meaning specified in the definition of “Non-Recourse
Debt”.

“Recoveries” means, for any accounting period, without duplication, the sum of
incremental profits recognized in accordance with GAAP included in the
Borrower’s consolidated statement of income (or statement of operations, as
applicable) (a) resulting solely from the



-27-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

previous recognition of Non-Cash Intangible Asset Impairment Charges and (b) (i)
gains on the sale of the Borrower’s property and equipment; and (ii) gains on
the sale of the Borrower’s notes receivable.

“Register” has the meaning specified in Section 10.9(c).

“Reimbursement Obligation” has the meaning specified in Section 2.3(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into the environment, including the exacerbation of existing
environmental conditions and the abandonment or discarding of barrels, drums,
containers, tanks or other receptacles containing or previously containing any
Hazardous Material.

“Removal Effective Date” has the meaning specified in Section 9.7(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, as of the date of determination thereof, Lenders
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders.  The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided that
the amount of any participation in any Swing Loan and Reimbursement Obligations
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.  For the purposes of this definition, (a) any Lender and its
Affiliates shall constitute a single Lender, and (b) in no event shall Required
Lenders include fewer than two (2) Lenders at any time there are two (2) or more
Lenders.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non-United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.

“Resignation Effective Date” has the meaning specified in Section 9.7(a).





-28-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Resort” means any timeshare project owned by the Borrower or any of its
Subsidiaries in which timeshare inventory is pledged under the Collateral
Documents.

“Resort Title” means Resort Title Agency, Inc.

“Restricted Payments” means (i) any dividends on or any other distributions in
respect of any class or series of Ownership Interests, and (ii) any purchase,
redemption or other acquisition or retirement of Ownership Interests.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 2.2.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.2, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The Revolving Commitment of all of the Revolving Lenders on the
Closing Date shall be $125,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.2 and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.

“Revolving Note” has the meaning specified in Section 2.12(d).

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.





-29-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Sales and Marketing Agreement” means any sales and marketing agreement entered
into by any of the Loan Parties or their Subsidiaries, pursuant to which such
Loan Parties or Subsidiaries will market and sell vacation ownership projects in
the United States and internationally through their “fee-based services”
platform, as amended or restated from time to time.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section
8.3(b)(i)(B).

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided that, with respect to any Guarantor, the Secured
Obligations that are Guaranteed by such Guarantor shall exclude all Excluded
Swap Obligations.

“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of the date hereof, by and among the Borrower, the other
Loan Parties party thereto and the Administrative Agent.

“Severance” means an amount paid to an employee upon separation, including upon
dismissal or discharge, from employment.

“Solvent” or “Solvency” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at



-30-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

“SPE Subsidiary” means any bankruptcy remote special purpose entity established
for the sole purpose of financing assets associated with the sale of Vacation
Ownership Interests. The Borrower and the Lenders acknowledge and agree that all
SPE Subsidiaries as of the Closing Date are listed on Schedule 1.3.

“Specified Resorts” means, collectively, the Resorts commonly referred to as (i)
the Fountains Resort, located in Orlando Florida, (ii) the Lake Eve Condominium
Resort, located in Orlando, Florida and (iii) Bluegreen Club 36, located in Las
Vegas, Nevada.

“Stock Compensation Expense” means, for any accounting period, the amount for
such accounting period disclosed with the caption “Non-cash stock compensation
expense”, or its equivalent, on the Borrower’s consolidated Statement of Cash
Flows.

“Subordinated Debt” means Indebtedness represented by the Borrower’s junior
subordinated debentures or such other Indebtedness incurred by the Borrower on
or prior to the Closing Date, which is treated as subordinated indebtedness in
accordance with GAAP and is unsecured.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Supported QFC” has the meaning specified in Section 10.26.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11.

“Swing Line Lender” means Fifth Third Bank, and any successor pursuant to
Section 10.9(g).

“Swing Line Lender’s Quoted Rate” has the meaning specified in Section 2.11(c).

“Swing Line Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.

“Swing Loan” and “Swing Loans” each has the meaning specified in Section 2.11.

“Swing Note” has the meaning specified in Section 2.12(d).





-31-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Tax Sharing Agreement” means that certain Agreement to Allocate Consolidated
Income Tax Liabilities and Benefits, effective as of May 1, 2015, by and among
BBX Capital Corporation and its Subsidiaries named therein.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.1.

﻿

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.1 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 1.1 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The Term
Commitment of all of the Term Lenders on the Closing Date shall be $100,000,000.

﻿

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

﻿

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

﻿

“Term Loan” means an advance made by any Term Lender under the Term Facility.

﻿

“Term Loan Payment Date” has the meaning specified in Section 2.7(b).

﻿

“Term Note” has the meaning specified in Section 2.12(d).

﻿

“Termination Date” means October 23, 2024 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 7.2 or 7.3.

﻿

“TMC Management Agreement” has the meaning specified in the definition of
“Pledged Receivables”.

﻿

 “TMC Management Receivables” has the meaning specified in the definition of
“Pledged Receivables”

﻿

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and the aggregate outstanding principal amount
of all Term Loans, in each case, of such Lender at such time.





-32-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Total Net Leverage Ratio” means with respect to any Person, as of the last day
of the applicable fiscal quarter, the ratio of (i) the Debt of such Person on
such date less unrestricted cash of such Person in excess of $50,000,000
 (provided that such netted cash shall not exceed $75,000,000) on such date to
(ii) the Adjusted EBITDA of such Person for the four (4) fiscal quarters ended
on such date.

“UCC”  has the meaning specified in Section 1.2.

“Unit” means an apartment, condominium, cooperative, lodge, hotel or motel room
which is situated on real or personal property as part of a Resort which is
designated for occupancy in connection with a Vacation Ownership Interest.

“Unused Commitments” means, at any time, the difference between (a) the
Revolving Commitments then in effect and (b) the aggregate outstanding principal
amount of Revolving Loans, Swing Loans and L/C Obligations then outstanding
(other than L/C Obligations that are Cash Collateralized); provided that Swing
Loans outstanding from time to time shall be deemed to reduce only the Unused
Commitment of the Administrative Agent and not of any other Lender for purposes
of computing the commitment fee under Section 2.13(a).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.26.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
10.1(g)(ii).

“Vacation Ownership Interests” means, with respect to any Resort, (x) an
undivided fee simple ownership interest as a tenant in common, a timeshare
estate, or license, freehold estate, estate for years, or interest in a
condominium, or (y) a Resort Interest (as defined in the Club Trust Agreement)
that is an ownership interest in real property substantially similar to an
ownership interest described in clause (x) above, in either case with respect to
any Unit in such Resort, with a right to use such Unit, or a Unit of such type
generally, for one (1) week or a portion of one (1) week annually or biennially
(useable in either odd or even numbered years), together with all appurtenant
rights and interests as more particularly described in, with respect to any
Resort, any and all documents evidencing or relating to the creation and sale of
Vacation Ownership Interests, the applicable declarations, the applicable
governing documents of the applicable Associations, any rules and regulations of
the applicable Associations, and the related Management Agreements.

“Voting Stock” of any Person means Ownership Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.





-33-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Interpretation.

  The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and any successor of such law or regulation and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Cincinnati, Ohio, time unless
otherwise specifically provided. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. All terms that are used in this Agreement which are defined in the
Uniform Commercial Code of the State of New York as in effect from time to time
(“UCC”) shall have the same meanings herein as such terms are defined in the
UCC, unless this Agreement shall otherwise specifically provide.

Change in Accounting Principles.

﻿

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.3, except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470–20 on financial liabilities shall be disregarded,
(ii) all liability amounts shall be determined excluding any liability relating
to any operating lease, all amortization



-34-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

amounts shall be determined excluding any amortization of a right-of-use asset
relating to any operating lease, and all interest amounts shall be determined
excluding any deemed interest comprising a portion of fixed rent payable under
any operating lease, in each case, to the extent that such liability,
amortization or interest would not have been accounted for as such under GAAP as
in effect on December 31, 2015, and (iii) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under FASB ASC Topic 825 “Financial Instruments” (or any other
financial accounting standard having a similar result or effect) to value any
Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein. For purposes of determining the amount of any outstanding Indebtedness,
no effect shall be given to (x) any election by the Borrower to measure an item
of Indebtedness using fair value (as permitted by Financial Accounting Standards
Board Accounting Standards Codification 825–10–25 (formerly known as FASB 159)
or any similar accounting standard) or (y) any change in accounting for leases
pursuant to GAAP resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016–02, Leases (Topic 842), to the extent such adoption
would require recognition of a lease liability where such lease (or similar
arrangement) would not have required a lease liability under GAAP as in effect
on December 31, 2015.

(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Rounding.

  Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

Fundamental Changes.

 Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).



-35-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

SECTION 2.



THE CREDIT FACILITIES.

Term Facility

.  Each Term Lender severally and not jointly agrees, subject to the terms and
conditions hereof, to make a single loan to the Borrower, in Dollars, on the
Closing Date in an aggregate principal amount not to exceed such Term Lender’s
Percentage of the Term Facility.  The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Percentage of the Term Facility.  Term Borrowings repaid or prepaid may not be
reborrowed.  Term Loans may be, at Borrower’s option, Base Rate Loans or
Eurodollar Loans, as further provided herein; provided that any Term Borrowing
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter to the Administrative Agent prior to the Closing Date.

Revolving Facility.

Prior to the Termination Date, each Revolving Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make revolving loans
(each individually a “Revolving Loan” and, collectively, the “Revolving Loans”)
in Dollars to the Borrower from time to time up to the amount of such Revolving
Lender’s Revolving Commitment in effect at such time; provided that (a) the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and L/C
Obligations at any time outstanding shall not exceed the sum of all Commitments
in effect at such time, and (b) any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
to the Administrative Agent prior to the Closing Date.  Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Termination Date, subject to the terms and conditions
hereof.

Letters of Credit.

﻿

(a) General Terms. Subject to the terms and conditions hereof, the L/C Issuer
shall issue standby letters of credit (each a “Letter of Credit”) for the
Borrower’s account in an aggregate undrawn face amount up to the L/C Sublimit;
provided the sum of the aggregate principal amount of Revolving Loans, Swing
Loans and L/C Obligations at any time outstanding shall not exceed the Revolving
Facility in effect at such time. Each Revolving Lender shall be obligated to
reimburse the L/C Issuer for such Revolving Lender’s Percentage of the amount of
each drawing under a Letter of Credit and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Commitment of each Revolving Lender pro
rata in an amount equal to its Percentage of the L/C Obligations then
outstanding. 

(b) Applications. At any time before the Termination Date, the L/C Issuer shall,
at the request of the Borrower, issue one or more Letters of Credit in Dollars,
in form and substance acceptable to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or thirty (30) days prior to the Termination Date (unless the Borrower has
provided Cash Collateral in compliance with the requirements of Section 4.4 as
security for such Letter of Credit in an amount equal to 105% of the full amount
then available for drawing under such Letter



-36-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

of Credit) in an aggregate face amount as set forth above, upon the receipt of a
duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”). Notwithstanding anything contained in any Application
to the contrary: (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.13(b), and (ii) if the L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit on the
date such drawing is paid, the Borrower’s obligation to reimburse the L/C Issuer
for the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the sum of the Applicable Margin for Revolving Loans plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed). Without
limiting the foregoing, the L/C Issuer’s obligation to issue, amend or extend
the expiration date of a Letter of Credit is subject to the terms or conditions
of this Agreement (including the conditions set forth in Section 3.1 and the
other terms of this Section 2.3). Notwithstanding anything herein to the
contrary, the L/C issuer shall be under no obligation to issue, extend or amend
any Letter of Credit if any Revolving Lender is at such time a Defaulting Lender
hereunder unless the Borrower or such Defaulting Lender has provided Cash
Collateral in compliance with Section 4.4 sufficient to eliminate the L/C
Issuer’s risk with respect to such Defaulting Lender.

(c) The Reimbursement Obligations. Subject to Section 2.3(b), the obligation of
the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit and this Agreement, except that reimbursement
shall be paid by no later than 12:00 Noon (Cincinnati time) on the date which
each drawing is to be paid if the Borrower has been informed of such drawing by
the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrower
after 11:30 a.m. (Cincinnati time) on the date when such drawing is to be paid,
by the end of such day, in all instances in immediately available funds at the
Administrative Agent’s principal office in Cincinnati, Ohio or such other office
as the Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the L/C Issuer
such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below. In addition, for the benefit of the Administrative Agent,
the L/C Issuer and each Revolving Lender, the Borrower agrees that,
notwithstanding any provision of any Application, its obligations under this
Section 2.3(c) and each Application shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application, under all circumstances whatsoever,
and irrespective of any claim or defense that the Borrower may otherwise have
against the Administrative Agent, the L/C Issuer or any Revolving Lender,
including (i) any lack of validity or enforceability of any Loan Document; (ii)
any amendment or waiver of or any consent to departure from all or any of the
provisions of any Loan Document; (iii) the existence of any claim, set-off,
defense, or other right of the Borrower may have at any time against a
beneficiary of a Letter of Credit (or any Person for whom a beneficiary may be
acting), the Administrative Agent, the L/C Issuer, any Revolving Lender or any
other Person, whether in connection with this Agreement, another Loan Document,
the transaction related to the Loan Document or any unrelated transaction; (iv)
any statement or any other document presented



-37-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Administrative Agent or a L/C Issuer under a
Letter of Credit against presentation to the Administrative Agent or a L/C
Issuer of a draft or certificate that does not comply with the terms of the
Letter of Credit, or (vi) any other act or omission to act or delay of any kind
by the Administrative Agent or a L/C Issuer, any Revolving Lender or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this Section 2.3(c), constitute a legal or equitable discharge of
the Borrower’s obligations hereunder or under an Application. None of the
Administrative Agent, the Revolving Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by Applicable Law)
suffered by the Borrower or any other Loan Party that are caused by the L/C
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the L/C Issuer
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(d) The Participating Interests. Each Revolving Lender (other than the Revolving
Lender acting as L/C Issuer) severally and not jointly agrees to purchase from
the L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving
Lender (a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Percentage in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, the L/C Issuer.
Upon Borrower’s failure to pay any Reimbursement Obligation on the date and at
the time required, or if the L/C Issuer is required at any time to return to the
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m.
(Cincinnati time), or not later than 1:00 p.m. (Cincinnati time) the following
Business Day, if such certificate is received after such time, pay to the
Administrative Agent for the account of the L/C Issuer an amount equal to such
Participating Lender’s Percentage of such unpaid or recaptured Reimbursement
Obligation together with interest on such amount accrued from the date the L/C
Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date the



-38-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

L/C Issuer made the related payment to the date two (2) Business Days after
payment by such Participating Lender is due hereunder, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day. Each such
Participating Lender shall, after making its appropriate payment, be entitled to
receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Percentage thereof as a Revolving Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Revolving Lender or
any other Person. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Potential Default or Event of Default
(or by any reduction or termination of the Commitment of any Revolving Lender
with respect to Letters of Credit issued prior to such reduction or
termination), and each payment by a Participating Lender under this Section 2.3
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Indemnification. The Participating Lenders shall, severally, to the extent
of their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 2.3(e) and all other parts of this Section 2.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent (or
such lesser notice as the Administrative Agent and the L/C Issuer may agree in
their sole discretion) of each request for the issuance of a Letter of Credit,
each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Administrative Agent and the L/C
Issuer, in each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice (and the L/C Issuer shall be entitled to
assume that the conditions precedent to any such issuance, extension, amendment
or increase have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders) and the L/C Issuer shall promptly
notify the Administrative Agent and the Revolving Lenders of the issuance of a
Letter of Credit.

(g) Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control. Notwithstanding anything else to the contrary in this
Agreement, any Application or any other



-39-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

document related to issuing a Letter of Credit, any grant of a security interest
pursuant to any Application shall be null and void.

(h) Applicability of ISP98; Limitation of Liability.   Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP98 shall apply to each standby Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Applicable Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP98 or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

Applicable Interest Rates.

 

   Base Rate Loans. Each Base Rate Loan made or maintained by a Lender under a
particular Facility shall bear interest (computed on the basis of a year of 365
or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin for such
Facility plus the Base Rate from time to time in effect, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(i) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender under
a particular Facility shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin for such Facility plus the Adjusted LIBOR applicable for
such Interest Period, payable by the Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).

(j) Default Rate. While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, L/C Participation Fees and other amounts owing by it
at a rate per annum equal to (the “Default Rate”):

(i) for any Base Rate Loan and any Swing Loan bearing interest at the Base Rate,
the sum of 2.00% per annum plus the rate otherwise applicable thereto; and

(ii) for any Eurodollar Loan and any Swing Loan bearing interest at the Swing
Line Lender’s Quoted Rate, the sum of 2.00% per annum plus the rate of interest
in effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.00% plus the



-40-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Applicable Margin for Base Rate Loans under the applicable Facility plus the
Base Rate from time to time in effect;

(iii) for any Reimbursement Obligation, the sum of 2.00% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation;

(iv) for any Letter of Credit, the sum of 2.00% plus the L/C Participation Fee
due under Section 2.13(b) with respect to such Letter of Credit; and

(v) for any other amount owing hereunder not covered by clauses (i) through (iv)
above, the sum of 2.00% plus the Applicable Margin for Revolving Loans that are
Base Rate Loans plus the Base Rate from time to time in effect;

provided that in the absence of acceleration, any increase in interest rates
pursuant to this Section and any conversion of Loans into Base Rate Loans shall
be made at the election of the Administrative Agent, acting at the request or
with the consent of the Required Lenders, with written notice to the Borrower
(which election may be retroactively effective to the date of such Event of
Default). While any Event of Default exists or after acceleration, accrued
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

(k) Rate Determinations. Consistent with Borrower’s election pursuant to Section
2.5, the Administrative Agent shall determine each interest rate applicable to
the Loans and the Reimbursement Obligations hereunder, and its determination
thereof shall be conclusive and binding except in the case of manifest error.

(l) Financial Statement Adjustments or Restatements.  If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or, for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall retroactively be obligated to pay to the Administrative Agent for
the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly upon (and in any event within 5 Business Days of) demand therefor by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Section
7.  The Borrower’s obligations under this paragraph shall survive the
Termination Date.  Notwithstanding the foregoing, any restatement or other
adjustment to the financial statements for any prior period solely pursuant to a
change in accounting principles (to the extent any such change is otherwise
permitted hereunder, including under Section 1.3) shall not result in any
additional interest or fee payments for such prior periods.

Manner of Borrowing Loans and Designating Applicable Interest Rates.

﻿



-41-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(m) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 10:00 a.m. (Cincinnati time): (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans;
provided, that the request for a Borrowing on the Closing Date may, at the
discretion of the Administrative Agent, be given later than the times specified
herein. The Loans included in each Borrowing shall bear interest initially at
the type of rate specified in such notice. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.6, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by email (with a pdf copy of the
applicable fully-executed notice), telephone, or telecopy (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing in a manner acceptable to the Administrative Agent), substantially in
the form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice
of Continuation/Conversion), as applicable, or in such other form acceptable to
the Administrative Agent. Notice of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Base Rate Loans into Eurodollar Loans must be given by
no later than 10:00 a.m. (Cincinnati time) at least 3 Business Days before the
date of the requested continuation or conversion. All notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the applicable Facility under which the Loans will be advanced,
continued or converted, the amount of the requested Borrowing to be advanced,
continued or converted, the type of Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto. The Borrower agrees that the
Administrative Agent may rely on any such email, telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation
(the Borrower hereby indemnifies the Administrative Agent from any liability or
loss ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.  The making of each
Borrowing by Administrative Agent or any Lender, will be deemed to be a
representation by Borrower that the Borrowing will not violate the terms set
forth in this Section 2.5(a).  Neither Administrative Agent nor any Lender shall
have any duty to follow, or any liability for, the application by Borrower of
any proceeds of any Borrowing.

(n) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy, or email notice to each Lender under the applicable
Facility of any notice from the Borrower received pursuant to Section 2.5(a)
above and, if such notice requests such Lenders to make Eurodollar Loans, the
Administrative Agent shall give notice to the Borrower and each such Lender of
the interest rate applicable thereto promptly after the Administrative Agent has
made such determination.



-42-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(o) Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Automatic Extensions of Revolving Loans if Reimbursement Obligations Not Repaid.
If the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 2.5(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.8(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 2.5(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans under the Revolving Facility (or, at the option of the
Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing, if otherwise available
hereunder, shall be applied to pay the Reimbursement Obligation then due.

(p) Disbursement of Loans. Not later than 2:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 3, each
Lender under the applicable Facility shall make available its Loan comprising
part of such Borrowing in funds immediately available at the principal office of
the Administrative Agent in Cincinnati, Ohio. The Administrative Agent shall
make the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in Cincinnati, Ohio.

(q) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have received notice from a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 2:00 p.m. (Cincinnati time) on) the date on
which such Lender is scheduled to make available to the Administrative Agent its
share of a Borrowing (which notice shall be effective upon receipt) that such
Lender does not intend to make such share available, the Administrative Agent
may assume that such Lender has made such share available in accordance with
Section 2.5(d) when due and the Administrative Agent, in reliance upon such
assumption, may (but shall not be required to) make available to the Borrower a
corresponding amount (each such advance, a “Disproportionate Advance”) and, if
such Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, such Lender shall, on demand, make available to the
Administrative Agent the Disproportionate Advance attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such Disproportionate Advance was made available to the
Borrower and ending on (but excluding) the date such Lender makes available such
Disproportionate Advance to the Administrative Agent at a rate per annum equal
to: (i) from the date the Disproportionate Advance was made by the
Administrative Agent to the date 2 Business Days after payment by such Lender is
due hereunder, the greater of, for each such day, (x) the Federal Funds Rate and
(y) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment and (ii) from the date 2 Business Days
after the date such share of the applicable Borrowing is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day. If such amount is not received from such Lender by the Administrative
Agent immediately upon demand,



-43-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the Borrower will, promptly following written demand from the Administrative
Agent, repay to the Administrative Agent the proceeds of the Loan attributable
to such Disproportionate Advance with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 8.1 so that the
Borrower will have no liability under such Section with respect to such payment.
If the Borrower and such Lender shall pay interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower under this Section
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

Minimum Borrowing Amounts; Maximum Eurodollar Loans.

 

(r) Each Borrowing of Base Rate Loans advanced hereunder shall be in an amount
not less than $500,000 or such greater amount that is an integral multiple of
$50,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
hereunder shall be in an amount equal to $1,000,000 or such greater amount that
is an integral multiple of $100,000. 

(s) Without the Administrative Agent’s consent:

(i) after giving effect to all Term Borrowings, all conversions of Term Loans
from one type to the other, and all continuations of Term Loans as the same
type, there shall not be more than three (3) Interest Periods in effect in
respect of the Term Facility; and

(ii) after giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one type to the other, and all continuations of Revolving
Loans as the same type, there shall not be more than five (5) Interest Periods
in effect in respect of the Revolving Facility.

Repayment of Loans.

 

(t) Revolving Loans.  The Revolving Loans, both for principal and interest not
sooner paid, shall mature and become due and payable by the Borrower on the
Termination Date.

(u) Term Loans.  The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the last Business Day of each
fiscal quarter of the Borrower (each such date, a “Term Loan Payment Date”)
occurring during the period set forth below in the respective amounts set forth
opposite such period (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.8), unless accelerated sooner pursuant to Section 7:



-44-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Term Loan Payment Dates Occurring During the Following Periods

Principal Repayment Installments

Closing Date through (and including) the second anniversary of the Closing Date

An amount equal to 1.25% of the aggregate principal amount of the Term Loans
made on the Closing Date

The day after the Second anniversary of the Closing Date through (and including)
the fourth anniversary of the Closing Date

An amount equal to 1.875% of the aggregate principal amount of the Term Loans
made on the Closing Date

The day after the Fourth anniversary of the Closing Date through (and including)
the fifth anniversary of the Closing Date

An amount equal to 2.50% of the aggregate principal amount of the Term Loans
made on the Closing Date

Termination Date

An amount equal to 100% of the aggregate unpaid principal amount of the Term
Loans made on the Closing Date

﻿

provided that the final principal repayment installment of the Term Loans shall
be repaid on the Termination Date and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date.

﻿

Prepayments of Loans.

﻿

(v) Voluntary.  The Borrower may prepay without premium or penalty (except as
set forth in Section 8.1 below) and in whole or in part any Borrowing of
Eurodollar Loans at any time upon 3 Business Days prior notice by the Borrower
to the Administrative Agent or, in the case of a Borrowing of Base Rate Loans or
Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, notice
delivered by the Borrower to the Administrative Agent no later than 10:00 a.m.
(Cincinnati time) on the date of prepayment (or, in any case, such shorter time
period then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts due the Lenders under Section 8.1; provided the Borrower may not
partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans (other
than a Swing Loan), in a principal amount less than $500,000, (ii) if such
Borrowing is of



-45-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Eurodollar Loans, in a principal amount less than $1,000,000, and (iii) in each
case, unless it is in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.6 remains outstanding.  Each prepayment of the
outstanding Term Loans pursuant to this Section shall be applied to the
principal repayment installments thereof on a pro rata basis.    

(w) Mandatory.

(i) The Borrower shall, on each date the Revolving Facility is reduced pursuant
to Section 2.10, prepay the Revolving Loans and, if necessary, Swing Loans and,
if necessary, in accordance with Section 4.4, Cash Collateralize the L/C
Obligations by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding to the amount to which the Revolving Facility has been so reduced.

(ii) Promptly upon the occurrence of any Change of Control and, in any event, no
later than the end of the third Business Day following the date on which such
Change of Control first occurs, the Borrower shall, without notice or demand,
(x) pay all outstanding principal of and interest on the Loans and any and all
other Obligations then outstanding (including any amounts payable pursuant to
Section 8.1), (y) Cash Collateralize 105% of the then outstanding amount of all
L/C Obligations, and (z) cause all Hedging Liability and Bank Product Liability
then outstanding to be paid in full or collateralized in a manner reasonably
acceptable to the Lender or Affiliate of a Lender to whom such obligations are
owed. In addition and without limiting Section 2.10(b)(ii), immediately upon the
occurrence of any Change of Control, the Revolving Facility and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
of this Agreement shall immediately and automatically terminate.

(iii) The Borrower shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereinafter provided in an aggregate amount equal to 100% of the
Net Cash Proceeds received by any Loan Party or any Subsidiary from all
dispositions of Collateral made in accordance with Section 6.13(g) and
Involuntary Dispositions within three (3) Business Days of the date of such
disposition of Collateral or Involuntary Disposition; provided,  however, that
so long as no Potential Default or Event of Default shall have occurred and be
continuing, such Net Cash Proceeds shall not be required to be so applied at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent) to the extent such Loan Party or such Subsidiary reinvests all or any
portion of such Net Cash Proceeds in like assets (but specifically excluding
current assets as classified by GAAP) within one hundred eighty (180) days after
the receipt of such Net Cash Proceeds; provided that, if such Net Cash Proceeds
shall have not been so reinvested, such Net Cash Proceeds shall be immediately
applied to prepay the Loans and/or Cash Collateralize the L/C Obligations.

(iv) Immediately upon receipt by any Loan Party or any Subsidiary of any
Extraordinary Receipt received by or paid to or for the account of any Loan
Party or any of its Subsidiaries, and not otherwise included in Section
2.08(b)(iii), the Borrower shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereinafter provided in an aggregate principal amount equal
to 100% of all Net Cash Proceeds received



-46-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

therefrom;  provided,  however, that so long as no Potential Default or Event of
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied at the election of the Borrower (as notified by the
Borrower to the Administrative Agent) to the extent such Loan Party or such
Subsidiary reinvests all or any portion of such Net Cash Proceeds in like assets
(but specifically excluding current assets as classified by GAAP) within one
hundred eighty (180) days after the receipt of such Net Cash Proceeds; provided
that, if such Net Cash Proceeds shall have not been so reinvested, such Net Cash
Proceeds shall be immediately applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations.  For the avoidance of doubt, Extraordinary
Receipts belonging to any third-party that is not a Loan Party or a Subsidiary
(such as a home owners association) shall not be subject to this Section
2.8(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing clauses (ii), (iii) and
(iv) shall be applied, first, to the principal repayment installments of the
Term Loan in inverse order of maturity, including the final principal repayment
installment on the Termination Date and, second, to the Revolving Facility, in
each case, in the manner set forth in clause (vi) hereof.  Subject to Section
8.6, such prepayments shall be paid to the Lenders in accordance with their
respective Percentages in respect of the relevant Facilities.

(vi) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Swing Loans or Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 8.1. Each prefunding of L/C Obligations shall be made
in accordance with Section 4.4.

(x) Lender Notification; Payment Application. The Administrative Agent will
promptly advise each Lender under the applicable Facility of any notice of
prepayment it receives from the Borrower.

Place and Application of Payments.

﻿

 General Payments. All payments of principal of and interest on the Loans and
the Reimbursement Obligations, and of all other Obligations payable by the
Borrower under this Agreement and the other Loan Documents, shall be made by the
Borrower to the Administrative Agent by no later than 12:00 Noon (Cincinnati
time) on the due date thereof at the office of the Administrative Agent in
Cincinnati, Ohio (or such other location as the Administrative Agent may
designate to the Borrower in writing) for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in Dollars, in immediately available funds at the place
of payment, in each case without set-off or counterclaim. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans and on Reimbursement Obligations
in which the Lenders have purchased Participating Interests ratably to the
Lenders and like funds relating to the payment



-47-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

of any other amount payable to any Lender to such Lender, in each case to be
applied in accordance with the terms of this Agreement.

(y) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate per annum equal to:
(i) from the date the distribution was made to the date 2 Business Days after
payment by such Lender is due hereunder, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) from the date two (2)
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate then in effect for each such
date.

(z) Application of Collateral Proceeds after Default. Anything contained herein
to the contrary notwithstanding, (x) pursuant to the exercise of remedies under
Sections 7.2 and 7.3 or (y) after written instruction by the Required Lenders
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders shall be remitted to the Administrative Agent and distributed as
follows:

(i) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, which the
Borrower has agreed to pay the Administrative Agent under Section 10.12 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(ii) second, to the payment of principal and interest on the Swing Loans until
paid in full;

(iii) third, to the payment of any outstanding interest (other than on Swing
Loans) and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

(iv) fourth, to the payment of principal on the Loans (other than Swing Loans),
unpaid Reimbursement Obligations, together with Cash Collateral for any
outstanding L/C Obligations pursuant to Section 7.4 (until the Administrative
Agent is



-48-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

holding Cash Collateral equal to 105% of the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(v) fifth, to the payment of all other Secured Obligations (including Bank
Product Liability) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

(vi) sixth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding anything contained herein to the contrary, no proceeds of any
Collateral or payment made under or in respect of any Guaranty Agreement
received from any person who is not an “eligible contract participant” as
defined in the Commodities Exchange Act and regulations thereunder shall be
applied to the payment of any Hedging Liability, but appropriate adjustments
shall be made with respect to payments from the Loan Parties to preserve the
allocation to Hedging Liability otherwise set forth in this Section.

Termination or Reduction of Commitments.

 

(aa) Optional.  The Borrower shall have the right at any time and from time to
time, upon 3 Business Days prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Facility, the L/C Sublimit or the Swing Line Sublimit, in any
case, in whole or in part, any partial termination to be (i) in an amount not
less than $1,000,000 or any greater amount that is an integral multiple of
$100,000 and (ii) allocated ratably among the Revolving Lenders in proportion to
their respective Percentages, provided that the Borrower shall not terminate or
reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the sum of the aggregate principal amount of
Revolving Loans, Swing Loans and of L/C Obligations then outstanding would
exceed the Revolving Facility, (B) the L/C Sublimit if, after giving effect
thereto, the aggregate principal amount of L/C Obligations then outstanding and
not fully Cash Collateralized hereunder would exceed the L/C Sublimit, or (C)
the Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate principal amount of Swing Loans then
outstanding would exceed the Swing Line Sublimit. Any termination of the
Revolving Facility below the L/C Sublimit then in effect shall reduce the L/C
Sublimit by a like amount. Any termination of the Revolving Facility below the
Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. The Administrative Agent shall give prompt notice to each Revolving
Lender of any such termination of the Revolving Facility. Any termination of the
Revolving Facility pursuant to this clause (a) of Section 2.10 may not be
reinstated.

(bb) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date immediately following the Term Borrowing on
such date.



-49-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(ii) The Revolving Facility shall be automatically and permanently reduced to
zero immediately upon the occurrence of a Change of Control.

Swing Loans.

﻿

 Generally. Subject to the terms and conditions hereof, as part of the Revolving
Facility, the Swing Line Lender may, in its discretion, make loans in Dollars to
the Borrower under the Swing Line (individually a “Swing Loan” and collectively
the “Swing Loans”) which shall not in the aggregate at any time outstanding
exceed the Swing Line Sublimit; provided the sum of the aggregate principal
amount of Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the sum of the Revolving Facility in effect at such
time. The Swing Loans may be availed of by the Borrower from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Termination Date; provided that each Swing Loan must be repaid on the last
day of the Interest Period applicable thereto. Each Swing Loan shall be in a
minimum amount of $250,000 or such greater amount which is an integral multiple
of $100,000.  Notwithstanding anything herein to the contrary, the Swing Line
Lender shall be under no obligation to make any Swing Loan if any Revolving
Lender is at such time a Defaulting Lender hereunder unless the Borrower or such
Defaulting Lender has provided Cash Collateral in compliance with Section 4.4
sufficient to eliminate the Swing Line Lender’s risk with respect to such
Defaulting Lender.

(cc) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to, at the
option of the Borrower, (i) the sum of the Base Rate plus the Applicable Margin
for Revolving Loans that are Base Rate Loans as from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed) or (ii) the Swing Line Lender’s Quoted Rate
(computed on the basis of a year of 360 days for the actual number of days
elapsed). Interest on each Swing Loan shall be due and payable prior to its
maturity on the last day of each Interest Period applicable thereto.

(dd) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral), no later than 10:00 a.m.
(Cincinnati time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. The Administrative Agent shall promptly advise the Swing
Line Lender of any such notice received from the Borrower. Within 30 minutes
after receiving such notice, the Swing Line Lender shall in its discretion quote
an interest rate to the Borrower at which the Swing Line Lender would be willing
to make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Swing Line Lender’s Quoted Rate”). The Borrower acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable acceptance.
If the Borrower does not so immediately accept the Swing Line Lender’s Quoted
Rate for the full amount requested by the Borrower for such Swing Loan, the
Swing Line Lender’s Quoted Rate shall be deemed immediately withdrawn and such
Swing Loan shall bear interest at the rate per annum determined by adding the
Applicable Margin for Revolving Loans that are Base Rate Loans to the Base Rate
as from time to time in effect.  Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to the Borrower on the date
so requested at the offices of the Swing Line Lender in Cincinnati, Ohio.
Anything contained in the foregoing to the contrary



-50-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

notwithstanding (i) the obligation of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement and (ii)
the Swing Line Lender shall not be obligated to make more than one Swing Loan
during any one day.

(ee) Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (which the Borrower
hereby irrevocably authorizes the Swing Line Lender to act on its behalf for
such purpose) and with notice to the Borrower and the Administrative Agent,
request each Revolving Lender to make a Revolving Loan in the form of a Base
Rate Loan in an amount equal to such Lender’s Percentage of the amount of the
Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in clause (i) or (j) of Section 7.1 exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each
Revolving Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent, in immediately available funds, at the
Administrative Agent’s principal office in Cincinnati, Ohio, on the Business Day
such notice is given. The proceeds of such Borrowing of Revolving Loans shall be
immediately applied to repay the outstanding Swing Loans.

(ff) Participations. If any Revolving Lender refuses or otherwise fails to make
a Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.11(d) above (because an Event of Default described in clause (i) or (j) of
Section 7.1 exists with respect to the Borrower or otherwise), such Revolving
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Administrative Agent, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Percentage of the aggregate principal amount of Swing Loans that
were to have been repaid with such Revolving Loans; provided that the foregoing
purchases shall be deemed made hereunder without any further action by such
Revolving Lender, the Swing Line Lender or the Administrative Agent. Each
Revolving Lender that so purchases a participation in a Swing Loan shall
thereafter be entitled to receive its Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Revolving Lender funded to the Swing Line Lender its participation in
such Loan. The several obligations of the Revolving Lenders under this Section
shall be absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Revolving Lender may have or have had against the Borrower,
any other Lender or any other Person whatsoever. Without limiting the generality
of the foregoing, such obligations shall not be affected by any Potential
Default or Event of Default or by any reduction or termination of the Revolving
Commitment of any Revolving Lender, and each payment made by a Revolving Lender
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.

Evidence of Indebtedness.

﻿

 Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.



-51-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(gg) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and, with
respect to Eurodollar Loans and Swing Loans, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(hh) The entries maintained in the accounts maintained pursuant to Sections
2.12(a) and (b) shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(ii) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms, as applicable, of Exhibit D-1 (in the case of its Revolving
Loans and referred to herein as a “Revolving Note”), Exhibit D-2 (in the case of
its Term Loans and referred to herein as a “Term Note”) or Exhibit D-3 (in the
case of its Swing Loans and referred to herein as a “Swing Note”), as
applicable. In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the amount of the
Commitment or Swing Line Sublimit, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 10.9) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 10.9, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

(jj) In addition to the accounts and records referred to in Sections 2.12(a) and
(b), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Loans. 

(kk) In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect
of the matters described in Sections 2.12(a), (b) and (d), the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

Fees.

 

 Commitment Fee. The Borrower shall pay to the Administrative Agent for the
ratable account of the Revolving Lenders according to their Percentages a
commitment fee (the “Commitment Fee”)at the rate per annum equal to the
Applicable Margin for Commitment Fees (computed on the basis of a year of 360
days and the actual number of days elapsed) on the average daily Unused
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last Business Day of each March, June, September, and December in each year
(commencing on the first such date occurring after the Closing Date) and on the
Termination Date, unless the Revolving Facility is terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.



-52-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(ll) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3, the Borrower shall
pay to the L/C Issuer for its own account a fronting fee equal to .125% of the
face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last Business Day of each March, June,
September, and December, commencing on the first such date occurring after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders according to their Percentages, a
letter of credit fee (the “L/C Participation Fee”) at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of Letters of Credit outstanding during such
quarter. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
transfer and other administrative fees for each Letter of Credit. Such standard
fees referred to in the preceding sentence may be established by the L/C Issuer
from time to time.

(mm) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent (i) the fees specified in the Engagement Letter and (ii) such other fees
as may be agreed to from time to time in writing between the Borrower and the
Administrative Agent.

Section 2.2 Assignment and Reallocation of Existing Loans and Commitments.    

(a) Assignment and Reallocation.  Each of the parties hereto severally and for
itself agrees that on the Closing Date, each Existing Lender hereby irrevocably
sells, transfers, conveys and assigns, without recourse, representation or
warranty (except as expressly set forth herein), to each Lender, and each such
Lender hereby irrevocably purchases from such Existing Lender, a portion of the
rights and obligations of such Existing Lender under the Existing Credit
Agreement and each other Loan Document in respect of its Existing Loans and
Commitments under (and as defined in) the Existing Credit Agreement such that,
after giving effect to the foregoing assignment and delegation and any increase
in the Commitments effected pursuant hereto, each Lender’s Percentage of the
Commitments and portion of the Loans for the purposes of this Agreement and each
other Loan Document will be as set forth opposite such Person’s name on Schedule
1.1.

(b) Representation and Warranty.  Each Existing Lender hereby represents and
warrants to each Lender that, immediately before giving effect to the provisions
of this Section, (i) such Existing Lender is the legal and beneficial owner of
the portion of its rights and obligations in respect of its Existing Loans being
assigned to each Lender as set forth above; and (ii) such rights and obligations
being assigned and sold by such Existing Lender are free and clear of any
adverse claim or encumbrance created by such Existing Lender.

(c) Lender Acknowledgements.  Each of the Lenders hereby acknowledges and agrees
that (i) other than the representations and warranties contained above, no
Lender nor the Administrative Agent has made any representations or warranties
or assumed any responsibility with respect to (A) any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this
Agreement, the Existing Credit Agreement or any other Loan Document or (B) the
financial condition of any Loan Party or the performance by any Loan Party of
the Obligations; (ii) it has received such information as it has deemed
appropriate to make its own credit analysis and



-53-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

decision to enter into this Agreement; and (iii) it has made and continues to
make its own credit decisions in taking or not taking action under this
Agreement, independently and without reliance upon the Administrative Agent or
any other Lender.

(d) Rights as Lenders.  The Borrower, each of the Lenders and the Administrative
Agent also agree that each of the Lenders shall, as of the Closing Date, have
all of the rights and interests as a Lender in respect of the Loans purchased
and assumed by it, to the extent of the rights and obligations so purchased and
assumed by it.

(e) Funding.  Each Lender which is purchasing any portion of the Existing Loans
shall deliver to the Administrative Agent immediately available funds in the
full amount of the purchase made by it and the Administrative Agent shall, to
the extent of the funds so received, disburse such funds to the Existing Lenders
that are making sales and assignments in the amount of the portions so sold and
assigned.

Section 2.3 Increase in Facilities.

(a) Request for Increase.  Provided there exists no Potential Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the applicable Lenders), the Borrower may from time to time, request an increase
to the existing Revolving Facility (each, an “Incremental Revolving Commitment”)
and/or (y) the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment” and, together with the Incremental Revolving
Commitment, collectively, the “Incremental Commitments”), by an aggregate amount
(for all such requests) not in excess of $50,000,000;  provided that (i) any
such request for an Incremental Commitment shall be in a minimum amount of
$5,000,000, and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
applicable Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the
applicable Lenders (or such longer period (not exceeding thirty (30) days) as
the Administrative Agent may require following its receipt of a written request
from any Lender that needs such additional time to complete any necessary flood
insurance due diligence and flood insurance compliance processes in respect of
the Mortgaged Premises and in connection with the request for such increase));
 provided that any Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.

(b) Lenders Election to Increase.  Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to acquire
an Incremental Commitment and, if so, whether by an amount equal to, greater
than, or less than its Percentage of such requested increase.  Any Lender not
responding within such time period shall be deemed to have declined to acquire
an Incremental Commitment.

(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each applicable Lender of the
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, and subject to the approval of the Administrative
Agent, and, in the case of a request for an Incremental Revolving Commitment,
the L/C Issuer and the Swing Line Lender, the Borrower may also invite
additional



-54-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Eligible Assignees to become Lenders pursuant to a joinder agreement (“New
Lenders”) in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Effective Date and Allocations.  If either Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the applicable Lenders and the New Lenders of the final allocation
of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by an Authorized Representative of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained herein and in the other Loan Documents are true and
correct, on and as of the Increase Effective Date, and except that for purposes
of this Section, the representations and warranties contained in Section 5.3
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.1, and (B) both before and after giving effect to the Incremental
Commitment, no Potential Default or Event of Default exists.  The Borrower shall
deliver or cause to be delivered any other customary documents, including legal
opinions as reasonably requested by the Administrative Agent in connection with
any Incremental Commitment. The Borrower shall prepay any Revolving Loans
outstanding on any applicable Increase Effective Date (and pay any additional
amounts required pursuant to Section 8.1) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Percentages arising from
any nonratable increase in the Revolving Commitments under this Section.  The
Borrower shall deliver or cause to be delivered to each requesting Lender, and
each such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with (A) applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, and (B) applicable provisions of the Beneficial Ownership
Regulation (including, but not limited to, delivery of Beneficial Ownership
Certifications, if applicable).

(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 10.7 or 10.10 to the contrary.

MIRE Events.

   Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Premises, any increase, extension or renewal of any of the Commitments
or Loans (including the establishment of Incremental Commitments or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon): (1) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Premises as required
by flood insurance laws and as otherwise reasonably required by the Lenders and
(2) the Administrative Agent shall have received written confirmation from the
Lenders that flood insurance due diligence and flood insurance compliance has
been completed by the Lenders (such written confirmation not to be unreasonably
withheld, conditioned or delayed).



-55-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Letters of Credit Issued Under the Existing Credit Agreement.

 The parties hereto acknowledge and agree that each letter of credit issued
under the Existing Credit Agreement (each an “Existing Letter of Credit”), if
any, is deemed to be issued under this Agreement by the L/C Issuer at the
request of the Borrower and shall constitute a Letter of Credit hereunder for
all purposes, and no notice requesting issuance thereof shall be required
hereunder.  Each reference herein to the issuance of a Letter of Credit shall
include any such deemed issuance.  All fees accrued on each Existing Letter of
Credit to but excluding the Closing Date shall be for the account of the L/C
Issuer as provided in the Existing Credit Agreement, and all fees accruing on
each Existing Letter of Credit on and after the Closing Date shall be for the
account of the L/C Issuer and the Lenders as provided herein.

SECTION 3.



CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to satisfaction (or waiver) of the following
conditions precedent:

All Credit Events.

  At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as of said time, except to the extent the same expressly
relate to an earlier date (and in such case shall be true and correct (or, in
the case of any representation or warranty not qualified as to materiality, true
and correct in all material respects) as of such earlier date);

(b) no Potential Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;

(c) after giving effect to such requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Commitments;

(d) in the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5, in the case of the issuance of any Letter of
Credit, the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees required to be paid at such time under
Section 2.13, and, in the case of an extension or increase in the amount of a
Letter of Credit, the L/C Issuer shall have received a written request therefor
in a form reasonably acceptable to the L/C Issuer together with fees required to
be paid at such time under Section 2.13; and

(e) such Credit Event shall not violate any Legal Requirement applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such Legal Requirement shall not entitle any Lender that is
not affected thereby to not honor its obligation



-56-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

hereunder to advance, continue or convert any Loan or, in the case of the L/C
Issuer, to extend the expiration date of or increase the amount of any Letter of
Credit hereunder.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section, unless otherwise specified in
writing by the Borrower.  For the avoidance of doubt, no Lender shall be
required to make any Loans in the event that any of the conditions set forth in
this Section 3.1 are not satisfied.

Initial Credit Event.

  Before or concurrently with the initial Credit Event:

(f) Loan Documents.  The Administrative Agent shall have received the following:

(i) this Agreement duly executed by the Loan Parties and the Lenders;

(ii) for each Lender requesting Notes, such Lender’s duly executed Notes of the
Borrower, dated the date hereof and otherwise in compliance with the provisions
of Section 2.12(d);

(iii) the Security Agreement duly executed by each applicable Loan Party,
together with UCC financing statements to be filed against each such Loan Party,
each as debtor, in favor of the Administrative Agent, as secured party;

(iv) the Pledge Agreement by each applicable Loan Party together with UCC
financing statements to be filed against each such Loan Party, each as debtor,
in favor of the Administrative Agent, as secured party;

(v) a duly completed and executed Perfection Certificate; and

(vi) a letter agreement with respect to an escrow arrangement duly executed by
Resort Title, which agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(g) Diligence and Other Matters.  The Administrative Agent shall have received:

(i) the Administrative Agent’s due diligence with respect to the Loan Parties
shall be completed in a manner reasonably acceptable to the Administrative
Agent, including without limitation, receipt of satisfactory management
background checks;

(ii) evidence that the capital and organizational structure of the Loan Parties
shall be reasonably satisfactory to the Administrative Agent;

(iii) the Administrative Agent shall have received financing statement and, as
appropriate, tax and judgment lien search results against the Loan Parties and
their Property evidencing the absence of Liens thereon, except for Permitted
Liens;



-57-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(iv) evidence of insurance required to be maintained under the Loan Documents,
naming the Administrative Agent as additional insured, mortgagee and/or lender’s
loss payee, as applicable;

(v) the Administrative Agent shall have received copies of all Receivable Debt
Documents as in effect on the Closing Date, as requested by the Administrative
Agent for those documents not filed with the Securities Exchange Commission and
publicly available; and

(vi) the Administrative Agent shall have received the favorable written opinions
of counsel to the Loan Parties, in form and substance satisfactory to the
Administrative Agent;

(h) Organization Documents.  The Administrative Agent shall have received, in
each case certified by its Secretary, Assistant Secretary, Chief Financial
Officer or other officer acceptable to the Administrative Agent:

(i) copies of each Loan Party’s Organization Documents, certified in each
instance by its Secretary, Assistant Secretary, Chief Financial Officer or other
officer acceptable to the Administrative Agent;

(ii) copies of resolutions of each Loan Party’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby;

(iii) specimen signatures of the persons authorized to execute such documents on
such Loan Party’s behalf, all certified in each instance; and

(iv) certificates of good standing, or nearest equivalent in the relevant
jurisdiction, for each Loan Party (dated no earlier than thirty (30) days prior
to the date hereof) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable, and, solely with respect to BVU,
from the office of the secretary of state or other appropriate governmental
department or agency of the states of Wisconsin and Florida.

(i) Certain Financial Matters.  The Administrative Agent shall have received:

(i) certifications from an officer of the Borrower acceptable to the
Administrative Agent as to the Solvency of the Loan Parties on a consolidated
basis after giving effect to the initial Credit Event;

(ii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended June 30, 2019, signed by chief executive officer,
chief financial officer, treasurer or chief accounting officer of the Borrower,
and demonstrating in form and detail satisfactory to the Administrative Agent:
(x) since June 30, 2019, no Material Adverse Effect has occurred, (y) Minimum
Liquidity of not less than $50,000,000



-58-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

and (z) a Total Net Leverage Ratio not in excess of 1.50 to 1.00, in each case,
determined on a pro forma basis after giving effect to the transactions to occur
on the Closing Date (and as if the Closing Date occurred on June 30, 2019);

(j) KYC and Beneficial Ownership.  Each of the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by any such Lender:

(i) required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and the Administrative Agent shall have received a fully executed IRS Form
W-9 (or its equivalent) for each of the Loan Parties; and

(ii) To the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation,  Beneficial Ownership Certification with
respect to the Borrower or any Guarantor that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation;

(k) Mortgaged Premises.  The Administrative Agent shall have received:

(i) the Mortgages (or any necessary or appropriate amendment or other
modification to the existing Mortgages to give effect to the transactions
contemplated hereby) duly executed by the applicable Loan Party, together, as
necessary or appropriate, with fixture financing statements relating thereto to
be filed against the applicable Loan Party, as debtor, in favor of the
Administrative Agent, as secured party;

(ii) a mortgagee’s title insurance policy (or binding commitment therefor) (or
any necessary or appropriate amendment, update, “bring-down” or other applicable
modification or endorsement to any existing policy to give effect to the
transactions contemplated hereby), in form and substance acceptable to the
Administrative Agent:

(A) in an amount equal to $1,170,000, with respect to the Mortgaged Premises
commonly known as S947 Christmas Mountain Road, Wisconsin Dells, Wisconsin,

(B) in an amount equal to $2,700,000, with respect to the Mortgaged Premises
commonly known as 12400 International Drive, Orlando, Florida,

(C) in an amount equal to $2,500,000, with respect to the Mortgaged Premises
commonly known as 7021 Crossland Drive, Orlando, Florida,

(D) in an amount equal to $6,330,000, with respect to the Mortgaged Premises
commonly known as 4451 North Kings Highway, Myrtle Beach, South Carolina, and



-59-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(E) in an amount equal to $8,200,000, with respect to 7174 Crossland Drive,
Orlando, Florida, in connection with Commercial Unit 1 and Commercial Unit 2
(otherwise typically referred to as the 9th and 10th floors of Building 9) of
the BG Fountains Condominium in Orange County, Florida,

in each case, insuring the Lien of the Mortgage to be a valid first priority
Lien, subject to no defects or objections that are not acceptable to the
Administrative Agent, together with such endorsements as the Administrative
Agent may require and are reasonably available;

(iii) one or more appraisal reports prepared for the Administrative Agent by a
state certified appraiser selected by the Administrative Agent, which appraisal
reports describe the fair market value of the property subject to the Liens of
the Mortgages and otherwise meets the requirements of Applicable Law for
appraisals prepared for federally insured depository institutions; and

(iv) all other information and reports in connection with title and other
matters relating to the Mortgaged Premises as may be required by the
Administrative Agent, including real estate surveys and flood zone
determinations, in each case in form an substance acceptable to the
Administrative Agent.

(l) Equity Interest.  To the extent the Pledged Interests (as defined in the
Pledge Agreement) are certificated, the Administrative Agent shall have received
such Pledged Interests together with duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent.

(m) Fees.  The Administrative Agent shall have received for itself and for the
Lenders the initial fees required by Section 2.13.

(n) Other Closing Matters.  The Administrative Agent shall have received such
other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

SECTION 4.



THE COLLATERAL AND GUARANTIES.

Collateral.

  The Secured Obligations shall be secured by valid, perfected, and enforceable
Liens of the Administrative Agent on all right, title, and interest of each Loan
Party in certain personal property, fixtures, and real estate, as more fully
described in the Collateral Documents, whether now owned or hereafter acquired
or arising, and all proceeds thereof.

Guaranties.

  The payment and performance of the Secured Obligations shall at all times be
jointly and severally guaranteed by each Guarantor pursuant to one or more
Guaranty Agreements.

Further Assurances.

  Each Loan Party agrees that it shall from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral as



-60-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

required by this Section 4.  In the event any Loan Party forms or acquires any
other Subsidiary (which, for the purposes of this Section 4.3, shall include any
Subsidiary that ceases to be an Excluded Subsidiary) that is not an Excluded
Subsidiary after the Closing Date, except as otherwise provided in the
definition of Guarantor, the Loan Parties shall promptly upon such formation or
acquisition cause such newly formed or acquired Subsidiary to execute a Guaranty
Agreement and such Collateral Documents as the Administrative Agent may then
require to comply with this Section 4, and the Loan Parties shall also deliver
to the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith. In the event any Loan Party (other
than BVU) or any Subsidiary of a Loan Party (other than Resort Title, in its
capacity as escrow agent, or any other Subsidiary, solely with respect to a
Limited Joinder) becomes party to any Sales and Marketing Agreement, the
Borrower shall promptly thereafter cause such Loan Party or Subsidiary, as
applicable, to execute, to the extent it has not previously done so, a Guaranty
Agreement and such Collateral Documents as the Administrative Agent may then
reasonably require to cause such Person to be a Guarantor and to grant a Lien on
all Pledged Receivables that are owned by such Person and that relate to such
Sales and Marketing Agreement, and the Borrower shall also deliver to the
Administrative Agent, or cause such Loan Party or Subsidiary, as applicable, to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

Cash Collateral.

  Immediately upon the request of the Administrative Agent, the L/C Issuer, or
the Swing Line Lender at any time that there shall exist a Defaulting Lender, or
otherwise as required hereby, including as required by Sections 2.3(b), 7.4 and
8.6(a)(v), the Borrower shall deliver Cash Collateral to the Administrative
Agent in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 8.6(a)(iv) and any Cash Collateral provided by the Defaulting
Lender, if applicable) with respect to such Defaulting Lender or to cover such
other amount required hereby.

(a) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be held by the Administrative
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”). The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders (including the Swing Line Lender), and the L/C
Issuer. If and when requested by the Borrower, the Administrative Agent shall
invest funds held in the Collateral Account from time to time in direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one (1) year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders (including the Swing Line Lender).





-61-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Each of the Borrower and, to the extent Cash Collateral is provided by or on
behalf of a Defaulting Lender pursuant to this Section 4.4 or 8.6(a)(ii),  such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest (subject to Permitted Liens) in the
Collateral Account, all as security for the obligations to which such Cash
Collateral may be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided
(other than Permitted Liens), or that the total amount of such Cash Collateral
is less than the Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.4 or Sections 2.3(b),
7.4, or 8.6(a)(v), or any other Section hereof in respect of Letters of Credit
or Swing Loans, shall be applied to the satisfaction of the specific
Reimbursement Obligations, Swing Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation), and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c) Release. (i) Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations giving rise thereto shall be
released promptly following the elimination of the applicable Fronting Exposure
and other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)), or (ii), if such Cash Collateral (or the appropriate portion
thereof) is not provided in connection with a Defaulting Lender, Cash Collateral
(or the appropriate portion thereof) shall be released promptly after (A) the
Borrower shall have made payment of all such obligations referred to in this
Section 4.4 above, (B) all relevant preference or other disgorgement periods
relating to the receipt of such payments have passed, and (C) no Letters of
Credit, Commitments, Loans or other Obligations remain outstanding hereunder,
and (iii) Cash Collateral (or the appropriate portion thereof) shall be released
promptly following the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided that (x) Cash Collateral furnished
by or on behalf of the Borrower shall not be released during the continuance of
a Potential Default or Event of Default (and following application as provided
in this Section 4.4 may be otherwise applied in accordance with Section 2.9),
and (y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

SECTION 5.



REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to each Lender, the Administrative
Agent, and the L/C Issuer as follows:

Organization and Qualification.

  Each Loan Party (a) is duly organized and validly existing under the laws of
the jurisdiction of its organization, (b) is in good standing under



-62-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the laws of the jurisdiction of its organization, (c) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage and (d) is duly qualified and in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except, in each case of
clauses (a), (b) (other than with respect to the Borrower where failure to
maintain such good standing is not curable or results in the dissolution of the
Borrower), (c) and (d), where the same could not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Authority and Enforceability.

  The Borrower has the power and authority to enter into this Agreement and the
other Loan Documents executed by it, to make the borrowings herein provided for,
to issue its Notes (if any), to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by the Borrower, and to perform
all of its obligations hereunder and under the other Loan Documents executed by
it. Each Guarantor has the power and authority to enter into the Loan Documents
executed by it, to guarantee the Secured Obligations, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Persons and constitute valid and binding
obligations of such Loan Parties enforceable against each of them in accordance
with their terms, except as enforceability may be limited by Debtor Relief Laws
and general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party of any of the matters and things herein or therein
provided for, (a) contravene or violate any applicable Legal Requirement binding
upon any Loan Party or any provision of the Organization Documents of any Loan
Party, (b) violate or constitute a default under any covenant, indenture or
agreement of or affecting the any Loan Party or any of its Property, in each
case where such violation, contravention or default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or (c)
result in the creation or imposition of any Lien on any Property of any Loan
Party other than the Liens granted in favor of the Administrative Agent pursuant
to the Collateral Documents.

Financial Reports.

  The audited consolidated financial statements of the Borrower and its
Subsidiaries as at December 31, 2018, and the unaudited interim consolidated
financial statements of the Borrower and its Subsidiaries as at June 30, 2019,
for the six (6) months then ended, heretofore furnished to the Administrative
Agent, fairly and adequately present the consolidated financial condition of the
Borrower and its Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. As of any date after the Closing Date, the
audited consolidated financial statements of the Borrower and its Subsidiaries
most recently furnished to the Administrative Agent pursuant to Section 6.1,
fairly and adequately present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis. As of the date of
the most recently delivered annual financial statements, neither the Borrower
nor any Subsidiary has contingent liabilities or judgments, orders or
injunctions against it that are required by GAAP to be accrued that are material
to it other than as indicated on such financial statements or, with respect to
future periods, on the financial statements furnished pursuant to Section 6.1.



-63-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

No Material Adverse Effect.

  Since December 31, 2018, there has been no change in the business condition
(financial or otherwise), operations, performance, Properties or prospects of
any Loan Party or any Subsidiary of any Loan Party except those occurring in the
ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

Litigation and Other Controversies.

  Except as set forth on Schedule 5.5, there is no litigation, arbitration,
labor controversy or governmental proceeding pending or, to the knowledge of any
Loan Party, threatened against any Loan Party or any of its Subsidiaries, or any
of their respective Property, that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there has been
no material adverse change in the status, or financial effect on any Loan Party
or any Subsidiary thereof, of the matters described in Schedule 5.5.

True and Complete Disclosure.

  All information furnished by or on behalf of the Loan Parties or any of their
Subsidiaries to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement, or any transaction contemplated herein, does not
contain any untrue statements of material fact or omit a material fact necessary
to make the material statements herein or therein not misleading in any material
respect in light of the circumstances under which such information was provided;
provided that, with respect to projected financial information furnished by or
on behalf of the Loan Parties or any of their Subsidiaries, the Loan Parties
only represent and warrant that such information is prepared in good faith based
upon assumptions and estimates believed to be reasonable at the time of
preparation and at the time of delivery.

Use of Proceeds; Margin Stock.

 

(a) The Borrower shall use all proceeds of the Loans to fund the fees and
expenses associated with the closing of the credit facilities set forth in this
Agreement, to refinance existing Indebtedness, for working capital purposes and
other general corporate purposes of the Borrower and its Subsidiaries.

(b) The Borrower shall not, directly or indirectly, use any Loan or Letter of
Credit or the proceeds of any Loan or Letter of Credit for (i) any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 or any other similar Anti-Corruption Law or (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, that
would result in violation by any Person (including any Person participating in
the transactions contemplated hereunder, whether as Lender, Administrative
Agent, Swing Line Lender, L/C Issuer, or otherwise) of any applicable Sanctions

(c) No part of the proceeds of any Loan or other extension of credit hereunder
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan or other extension of credit hereunder nor the use of the proceeds
of Loans will violate or be inconsistent with the provisions of Regulations T, U
or X of the Board of Governors of the Federal Reserve System and any successor
to all or any portion of such regulations.  Margin Stock constitutes less than
25% of



-64-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the value of those assets of the Loan Parties and their Subsidiaries that are
subject to any limitation on sale, pledge or other restriction hereunder.

Taxes Generally; Property Taxes and Fees.

﻿

(d) Taxes Generally. Each Loan Party and each of its Subsidiaries has timely
filed or caused to be timely filed all tax returns required to be filed by such
Loan Party and/or any of its Subsidiaries, except where failure to so file could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries has paid
all Taxes payable by them other than Taxes which are not delinquent, except
those that are being contested in good faith and by appropriate legal
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP and no Lien resulting therefrom attaches to any of its
Property (other than any Permitted Liens).

(e) Property Taxes and Fees. Without limiting the foregoing clause (a), all real
property taxes, maintenance fees, rents, assessments and like charges affecting
any of the Mortgaged Premises have been fully paid to date, to the extent such
items are due and payable.

ERISA.

﻿

(f) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS.  To
the best knowledge of the Loan Parties, no circumstance currently exists that
could reasonably be expected to cause the loss of such tax-qualified status.

(g) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(h) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iii) no Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(iv) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no
Pension Plan has been



-65-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(i) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.9 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

(j) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to the Borrower’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.

Subsidiaries.

Schedule 5.10 (as supplemented from time to time pursuant to Section 6.18)
identifies (a) each Subsidiary (including Subsidiaries that are Loan Parties)
and (b) the following information for each Loan Party: (i) jurisdiction of its
organization; and (ii) the percentage of issued and outstanding interests of
each class of its Ownership Interests owned by any Loan Party and/or its
Subsidiaries; and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized Ownership Interests and the number of interests of each class issued
and outstanding. All of the outstanding Ownership Interests of each Loan Party
are validly issued and outstanding and fully paid and nonassessable and all such
Ownership Interests indicated on Schedule 5.10 (as supplemented from time to
time pursuant to Section 6.18) as owned by a Loan Party or another Subsidiary
are owned, beneficially and of record, by such Loan Party or Subsidiary free and
clear of all Liens, other than Permitted Liens. There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
Ownership Interests of any Subsidiary.

Compliance with Laws.

﻿

(k) The Loan Parties and their Subsidiaries are in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of their
businesses and the ownership of their Property, except such non-compliances as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(l) Without limiting the generality of the foregoing clause (a), the Borrower,
BVU and the applicable Associations have, in all material respects, complied
fully with all Applicable Laws in connection with the Specified Resorts, the
Mortgaged Premises and the Collateral, and, to the best of the Borrower’s
knowledge, the applicable Association has complied fully with all Applicable
Laws in connection with each Specified Resort and the Mortgaged Premises,
including, to the extent applicable, (i) the Interstate Land Sales Full
Disclosure Act; (ii) any applicable condominium and timeshare statutes, rules,
and regulations, including those governing the administration and operation of
each applicable Association and those requiring registration of the units at a
Specified Resort or the Mortgaged Premises as a legal prerequisite to the
marketing and



-66-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

sale thereof, including the applicable timeshare act; (iii) Regulation Z of the
Federal Reserve Board; (iv) the Equal Credit Opportunity Act; (v) Regulation B
of the Federal Reserve Board; (vi) Section 5 and “Do Not Call” provisions of the
Federal Trade Commission Act; (vii) all applicable state and federal securities
laws; (viii) all applicable usury laws; (ix) all applicable trade practices,
home and telephone solicitation, sweepstakes, lottery and other consumer credit
and protection laws; (x) all applicable real estate sales licensing, disclosure,
reporting, and escrow laws; (xi) the Americans with Disabilities Act of 1990 and
all other accessibility requirements; (xii) the federal postal laws; (xiii) the
Real Estate Settlement Procedures Act; (xiv) the Fair Housing Act of 1968; (xv)
the FTC Privacy Act; (xvi) the Patriot Act; and (xvii) all amendments to and
rules and regulations promulgated under the foregoing, all if and as applicable,
to the extent non-compliance is not reasonably expected to cause a Material
Adverse Effect. Furthermore, each Specified Resort and the Mortgaged Premises,
and in each case the material improvements thereat, have been constructed and
are and will continue to be operated in accordance with all applicable zoning
requirements, building codes, subdivision ordinances, licensing requirements,
all covenants, conditions, and restrictions of record, and all other Applicable
Laws to the extent non-compliance is not reasonably expected to cause a Material
Adverse Effect. The Borrower’s marketing and sales practices are in compliance
with all Applicable Laws, to the extent non-compliance is not reasonably
expected to cause a Material Adverse Effect.

Environmental Matters.

﻿

(m) No Designated Officer of any the Loan Party or any Subsidiary has knowledge
of any Environmental Claim or has received any written notice of any
Environmental Claim and no proceeding has been instituted asserting any
Environmental Claim against any Loan Party or any Subsidiary in connection with
any Specified Resort or Mortgaged Premises.

(n) None of the Loan Parties nor any Subsidiary has knowledge of any facts that
would reasonably be expected to give rise to any Environmental Claim emanating
from, occurring on or in any way related to any Specified Resort or Mortgaged
Premises.

(o) None of the Loan Parties nor any Subsidiary nor, to the knowledge of the
Loan Parties, any third party, has stored, disposed or released any Hazardous
Materials on any Specified Resort or Mortgaged Premises in a manner that is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(p) Except as set forth on Schedule 5.12, the Specified Resorts and Mortgaged
Premises are and, to the knowledge of the Designated Officers of the Loan
Parties and their Subsidiaries, have in the in the past been in compliance with
applicable Environmental Laws and the Loan Parties have timely obtained,
maintain and are in compliance with all permits, authorizations and licenses
required under Environmental Laws for the development, use and occupancy of the
Specified Resorts and Mortgaged Premises as they are currently being used.

(q) The Loan Parties have made available to Administrative Agent accurate and
complete copies of all material environmental reports, studies, assessments,
investigations, audits, correspondence and other documents relating to
environmental, safety and health matters with respect to the Specified Resorts
and the Mortgaged Premises that are in the Loan Parties’ possession or control.



-67-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Status under Certain Statutes.

  No Loan Party nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

Intellectual Property.

  Each Loan Party and each of its Subsidiaries owns or has obtained licenses or
other rights of whatever nature to all the patents, trademarks, service marks,
trade names, copyrights, trade secrets, know-how or other intellectual property
rights necessary for the present conduct of its businesses, in each case without
any known conflict with the rights of others except for such conflicts and any
failure to own or obtain such licenses and other rights, as the case may be, as
could not reasonably be expected to result in a Material Adverse Effect.

Good Title.

  The Borrower and its Subsidiaries have good and marketable title, or valid
leasehold interests, to any and all of the Collateral, and such Collateral
subject to no Liens, other than Permitted Liens. As of the Closing Date, BVU is
the only entity that owns any Collateral.

Labor Relations.

  No Loan Party nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (a) no strike, labor dispute, slowdown, or stoppage pending against any
Loan Party or any of its Subsidiaries or, to the best knowledge of the Loan
Parties and their Subsidiaries, threatened against any Loan Party or any of its
Subsidiaries and (b) to the best knowledge of the Loan Parties and their
Subsidiaries, no union representation proceeding is pending with respect to the
employees of any Loan Party or any of its Subsidiaries and no union organizing
activities are taking place, except (with respect to any matter specified in
clause (a) or (b) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

Governmental Authority and Licensing.

  The Loan Parties and their Subsidiaries have received all licenses, permits,
and approvals of each Governmental Authority necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding that, if adversely determined, could reasonably be expected to result
in revocation or denial of any license, permit or approval is pending or, to the
knowledge of the Loan Parties, threatened, except where such revocation or
denial could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Approvals.

  No authorization, consent, license or exemption from, or filing or
registration with, any Governmental Authority, nor any approval or consent of
any other Person, is or will be necessary to the valid execution, delivery or
performance by any Loan Party of any Loan Document, except for (a) such
approvals, authorizations, consents, licenses or exemptions from, or filings or
registrations which have been obtained prior to the date of this Agreement and
remain in full force and effect, (b) filings which are necessary to release
Liens granted pursuant to the document related to the Indebtedness to be
refinanced on the Closing Date, and (c) filings, authorizations, consents,
licenses, exemptions or registrations which are necessary to perfect the
security interests created under the Collateral Documents.



-68-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Affiliate Transactions.

  No Loan Party nor any of its Subsidiaries is a party to any contracts or
agreements with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to such Loan
Party or such Subsidiary than would be usual and customary in similar contracts
or agreements between Persons not affiliated with each other.

Solvency.

  Each Loan Party is Solvent, and the Loan Parties and their Subsidiaries are,
on a consolidated basis, Solvent.

Brokers Generally; No Broker Fees.

﻿

(r) Brokers Generally. All marketing and sales activities have been and will be
performed by employees or independent contractors of the Borrower and its
Affiliates, all of whom are and will be properly licensed or exempt from
licensing in accordance with applicable Legal Requirements. The Borrower or its
Affiliates will retain a duly licensed broker of record for each Specified
Resort and the Mortgaged Premises as may be required by Applicable Law in the
State in which each such Specified Resort or Mortgaged Premises is located.

(s) No Broker Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated thereby; and the
Loan Parties hereby agree to indemnify the Administrative Agent, the L/C Issuer,
and the Lenders against, and agree that they will hold the Administrative Agent,
the L/C Issuer, and the Lenders harmless from, any claim, demand, or liability
for any such broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

No Default.

  No Potential Default or Event of Default has occurred and is continuing.

OFAC.

  Each Loan Party is in compliance with the requirements of all OFAC Sanctions
Programs applicable to it. Each Subsidiary of each Loan Party is in compliance
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary. Each Loan Party has provided to the Administrative Agent, the L/C
Issuer, and the Lenders all information regarding such Loan Party and its
Affiliates and Subsidiaries requested for the Administrative Agent, the L/C
Issuer, and the Lenders to comply with all applicable OFAC Sanctions Programs.
To the best of each Loan Party’s knowledge, neither any Loan Party nor any of
its Affiliates or Subsidiaries is, as of the date hereof, named on the current
OFAC SDN List. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

Other Agreements and Documents.

  As of the Closing Date, except as set forth on Schedule 5.24, all Material
Agreements are in full force and effect and no defaults currently exist under
such agreements which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. There does not exist any violation
of any Organization Documents which could reasonably be expected to have a
Material Adverse Effect.



-69-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

EEA Financial Institutions.

  No Loan Party is an EEA Financial Institution.

Regulation H.

  No Mortgaged Premises is a Flood Hazard Property unless the Administrative
Agent shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Premise is a Flood Hazard Property, (ii)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (iii) such other
flood hazard determination forms, notices and confirmations thereof as
reasonably requested by the Administrative Agent and (b) copies of insurance
policies or certificates of insurance of the applicable Loan Party evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as loss payee on behalf of the Lenders.  All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

Anti-Corruption Laws.

  The Loan Parties and their Subsidiaries have conducted their business in
compliance with Anti-Corruption Laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

Beneficial Ownership Certification.

  The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

Covered Entity.

  No Loan Party is a Covered Entity.

SECTION 6.



COVENANTS.

Each Loan Party covenants and agrees that, so long as any credit is available to
or in use by the Borrower hereunder and until the Facility Termination Date:

Information Covenants.

  The Loan Parties will furnish to the Administrative Agent, with sufficient
copies for each Lender:

(a) Quarterly Reports. Within sixty (60) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter of the Borrower ending September 30, 2019, the Borrower’s
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and comprehensive income and of cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared by the Borrower in
accordance with GAAP, setting forth comparative figures for the corresponding
fiscal quarter in the prior fiscal year, all of which shall be certified by the
chief financial officer or other financial or accounting officer of the Borrower
acceptable to the Administrative Agent that they fairly present in all material
respects in accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

(b) Annual Statements. Within one hundred twenty (120) days after the close of
each fiscal year of the Borrower, a copy of the Borrower’s consolidated balance
sheet as of the last day of the fiscal year then ended and the Borrower’s
consolidated statements of income and comprehensive income, and cash flows for
the fiscal year then ended, and accompanying notes



-70-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied by an unqualified opinion of Grant
Thornton LLP or another firm of independent public accountants of recognized
national standing, selected by the Borrower and acceptable to the Administrative
Agent, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards.

(c) Compliance Certificates. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
acceptable to Administrative Agent in the form of Exhibit E, (A) stating no
Potential Default or Event of Default has occurred during the period covered by
such statements of, if a Potential Default or Event of Default exists, a
detailed description of the Potential Default or Event of Default and all
actions the Borrower is taking with respect to such Potential Default or Event
of Default, (B) confirming that the representations and warranties stated in
Section 5 remain true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of said time, except to the extent such representations and
warranties relate to an earlier date (and in such case, confirming they are true
and correct (or, in the case of any representation or warranty not qualified as
to materiality, true and correct in all material respects) as of such earlier
date), (C) listing all Excluded Subsidiaries as of the last day of the relevant
calendar year, and (D) showing the Borrower’s compliance with the covenants set
forth in Section 6.20.

(d) Collateral Reports. As soon as available, and in any event no later than
sixty (60) days after the end of each of fiscal quarter of the Borrower, a
Collateral Report detailing the information specified therein with respect to
the Collateral as of the close of business on the last day of such fiscal
quarter, prepared by the Borrower and/or BVU, as applicable, and certified to by
the chief financial officer or other financial or accounting officer of the
Borrower and/or BVU, as applicable, acceptable to Administrative Agent.

(e) Budgets. As soon as available, but in any event no later than thirty (30)
days after the first day of each fiscal year of the Borrower (commencing with
the 2020 fiscal year), a budget in form satisfactory to the Administrative Agent
(including a breakdown of the projected results of each line of business of the
Borrower and its Subsidiaries, and budgeted consolidated statements of income,
and sources and uses of cash and balance sheets for the Borrower and its
Subsidiaries) of the Borrower and its Subsidiaries in reasonable detail
satisfactory to the Administrative Agent for each fiscal quarter and the four
(4) fiscal quarters of the immediately succeeding fiscal year and, with
appropriate discussion, the principal assumptions upon which such budget is
based.

(f) Notice of Default or Litigation, Labor Materials and Contracts. Promptly,
and in any event within five (5) Business Days after any officer of any Loan
Party obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Potential Default or an Event of Default or any other event which
could reasonably be expected to have a Material Adverse Effect, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Loan Parties propose to take with respect thereto, (ii) the
commencement of, or any significant



-71-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

development in, any litigation, labor controversy, arbitration or governmental
proceeding pending against any Loan Party or any of its Subsidiaries which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, (iii) any labor dispute to which any Loan Party or any of its
Subsidiaries may become a party and which may have a Material Adverse Effect,
and (iv) any strikes, walkouts, or lockouts relating to any of the Loan Parties’
or any of their Subsidiaries’ facilities which could reasonably be expected to
have a Material Adverse Effect, (v) any Material Agreements entered into after
the Closing Date to the extent reasonably requested by the Administrative Agent,
and (vi) the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect.

(g) Other Reports and Filings. Promptly upon request of the Administrative
Agent, copies of all financial information, proxy materials and other material
information, certificates, reports, statements and completed forms, if any,
which the Borrower or any of its Subsidiaries has delivered to holders of, or to
any agent or trustee with respect to, Indebtedness of the Borrower or any of its
Subsidiaries in their capacity as such a holder, agent or trustee to the extent
that the aggregate principal amount of such Indebtedness exceeds (or upon the
utilization of any unused commitments may exceed) $10,000,000.

(h) Environmental Matters. Promptly upon, and in any event within five (5)
Business Days after any Designated Officer of any Loan Party obtains knowledge
thereof, notice of one or more of the following environmental matters with
respect to or affecting any Specified Resort or Mortgaged Premises which
individually, or in the aggregate, could reasonably be expected to have a
Material Adverse Effect: (i) any violation of Environmental Law by, or notice of
an Environmental Claim; (ii) any Release or threatened Release of Hazardous
Materials, in each case that (x) is not in compliance with applicable
Environmental Laws or (y) could reasonably be expected to form the basis of an
Environmental Claim against any Loan Party or any of its Subsidiaries or any
such real property; (iii) any condition or occurrence that could reasonably be
expected to cause such Specified Resort or Mortgaged Premises to be subject to
any restrictions on its ownership, occupancy, use or transferability under any
Environmental Law; and (iv) any investigative, removal or remedial actions to be
taken in response to the actual or alleged presence of any Hazardous Material to
the extent required by any Environmental Law or Governmental Authority. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and such Loan
Party’s or such Subsidiary’s response thereto. In addition, the Loan Parties
agree to provide the Lenders with copies of all material written communications
by the Loan Parties or any of their Subsidiaries with any Person or Governmental
Authority relating to any of the matters set forth in clauses (i)-(iv) above,
and such detailed reports relating to any of the matters set forth in clauses
(i)-(iv) above as may reasonably be requested by the Administrative Agent or the
Required Lenders.

(i) Receivable Debt Financing Information. Within ten (10) calendar days of the
Borrower’s receipt of the Administrative Agent’s written request therefor, to
the extent permitted by Applicable Law and the terms of the applicable
Receivable Debt Documents, the final offering memorandum (if applicable) for any
Receivable Debt Financing incurred on or after the Closing Date.



-72-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(j) Redesignation of Mortgaged Premises.    Promptly upon, and in any event
within twenty (20)  days after any Designated Officer of any Loan Party obtains
knowledge thereof, notify the Administrative Agent of any Mortgaged Premises
that is, or becomes, a Flood Hazard Property.

(k) Anti-Money-Laundering; Beneficial Ownership Regulation. Promptly following
any request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Patriot Act.

(l) Beneficial Ownership.  To the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Loan Party that would result in a change to the list
of beneficial owners identified in such certification.

(m) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender may
reasonably request.

Inspections; Field Examinations.

  The Loan Party will, and will cause each of its Subsidiaries and applicable
Associations to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Specified Resorts,
Mortgaged Premises and Collateral of such Loan Party or such Subsidiary, and to
examine the financial records and corporate books of such Loan Party or such
Subsidiary, and discuss the affairs, finances, and accounts of such Loan Party
or such Subsidiary with its and their officers and independent accountants, all
at such reasonable times as the Administrative Agent or any Lender may request;
provided that, so long as no Potential Default or Event of Default exists, prior
written notice of any such visit, inspection, or examination shall be provided
to the Borrower and such visit, inspection, or examination shall be performed at
reasonable times to be agreed to by the Borrower, which agreement will not be
unreasonably withheld. The Borrower shall pay to the Administrative Agent for
its own use and benefit reasonable charges for examinations of the Collateral
performed by the Administrative Agent or its agents or representatives in such
amounts as the Administrative Agent may from time to time request (the
Administrative Agent acknowledging and agreeing that such charges shall be
computed in the same manner as it at the time customarily uses for the
assessment of charges for similar collateral examinations); provided that in the
absence of any Potential Default and Event of Default, the Borrower shall not be
required to pay the Administrative Agent for more than two (2) such examinations
per calendar year.

Maintenance of Property and Insurance; Environmental Matters.

 

(n) Each Loan Party will, and will cause each of its Subsidiaries and applicable
Associations to, (i) maintain and keep, or cause to be to be maintained and
kept, their respective Properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
clause shall not prevent any Loan Party, its Subsidiaries or the applicable
Associations from discontinuing the operation and maintenance of any of its
Properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance



-73-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance which provides
substantially the same (or greater) coverage and against at least such risks as
is in accordance with industry practice, and shall furnish to the Administrative
Agent upon request full information as to the insurance so carried. In any
event, each Loan Party shall, and shall cause each of its Subsidiaries and
applicable Associations to, maintain insurance on the Collateral to the extent
required by the Collateral Documents.

(o) Without limiting the generality of Sections 6.3(a) and 6.4, each Loan Party
and its Subsidiaries shall: (i) obtain and maintain in full force and effect all
material permits, licenses and approvals required for its operations and the
occupancy of the Specified Resorts and Mortgaged Premises by Environmental Laws;
(ii) cure as soon as reasonably practicable any violation of applicable
Environmental Laws which individually or in the aggregate may reasonably be
expected to have a Material Adverse Effect; (iii) not, and shall not permit any
other Person to, own or operate on any of its properties any underground storage
tank in violation of Applicable Law, landfill, dump or hazardous waste
treatment, storage or disposal facility as defined pursuant to Environmental
Laws; and (iv) not use, generate, treat, store, Release or dispose of Hazardous
Materials at or on the Specified Resorts and Mortgaged Premises except in the
ordinary course of its business and in compliance with all Environmental Laws.
Each Loan Party and its Subsidiaries shall conduct any investigation, study,
sampling and testing, abatement, cleanup, removal, remediation or other response
or preventative action necessary to remove, remediate, prevent, cleanup, abate
or otherwise fully address any Release or threatened Release of Hazardous
Materials or any migration or continuation thereof required by Environmental
Laws.

(p) With respect to each Flood Hazard Property (if any) with respect to which
flood insurance has been made available under flood insurance laws, the
applicable Loan Party (A) has obtained and will maintain, with financially sound
and reputable insurance companies (except to the extent that any insurance
company insuring the Mortgaged Premises of the Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, the
Borrower shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent and the Lenders may from time to time
reasonably require, and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the flood insurance laws and (B)
promptly upon request of the Administrative Agent or any Lender, will deliver to
the Administrative Agent or such Lender, as applicable, evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent or such Lender, including, without limitation, evidence of annual renewals
of such insurance.

Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries and the
applicable Associations to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders of any Governmental Authority
(including Environmental Laws, Anti-Corruption Laws and Anti-Terrorism Laws)
applicable to such Loan Party or any of its Subsidiaries’ Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property (other than Permitted Liens).



-74-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

ERISA.

  Each Loan Party shall, and shall cause each of its Subsidiaries to, promptly
pay and discharge all obligations and liabilities arising under ERISA of a
character which if unpaid or unperformed could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property. Each Loan
Party shall, and shall cause each of its Subsidiaries to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan except for a reportable event
for which the PBGC has waived the notice requirement, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by any Loan Party or any of its Subsidiaries of any material
liability, fine or penalty, or any material increase in the contingent liability
of any Loan Party or any of its Subsidiaries with respect to any Plan.

Payment of Taxes.

  Each Loan Party shall, and shall cause each of its Subsidiaries and, to the
extent possible, applicable Associations to, pay and discharge, all Taxes
imposed upon it or any of its Property, before becoming delinquent and before
any penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and as to which
appropriate reserves have been provided for in accordance with GAAP.

Preservation of Existence.

  Each Loan Party shall, and shall cause each of its Subsidiaries and, to the
extent possible, applicable Associations to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights that are necessary for the Loan Parties and
their Subsidiaries and applicable Associations to conduct their respective
businesses as presently conducted, except for such patents, trademarks,
copyrights, and other proprietary rights which, in the Loan Parties’ reasonable
good faith determination, are no longer used, useful, or valuable to their
respective businesses; provided that nothing in this Section 6.7 shall prevent,
to the extent permitted by Section 6.13, sales of assets by the Loan Parties or
any of their Subsidiaries or applicable Associations, the dissolution or
liquidation of any Subsidiary of any Loan Party or any applicable Association,
or the merger or consolidation between or among the Subsidiaries of any Loan
Party.

Contracts with Affiliates.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter
into any contract, agreement or business arrangement with any of its Affiliates
(other than the Borrower or another Subsidiary that is a Loan Party), except
upon fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
between Persons not affiliated with each other.

Restrictions or Changes and Amendments.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, change
its fiscal year or fiscal quarters from its present basis or amend or change, or
allow to be amended or changed: (a) its Organization Documents in any way that
would reasonably be expected to have a Material Adverse Effect, or change its
state of organization, without giving the Administrative Agent at least thirty
(30) days prior written notice, or (b) any Material Agreement in a manner that
could reasonably be expected to have a Material



-75-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Adverse Effect, without giving the Administrative Agent at least thirty (30)
days prior written notice.

Change in the Nature of Business.

  Without the prior written consent of the Required Lenders (which consent will
not be unreasonably delayed, withheld or denied), no Loan Party shall, nor shall
it permit any of its Subsidiaries to, engage in any business or activity if, as
a result, the general nature of the business in which the Loan Parties and their
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Loan Parties and
their Subsidiaries, taken as a whole, are engaged on the Closing Date.

Indebtedness.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, contract,
create, incur, assume or suffer to exist any Indebtedness, including liabilities
under any Hedging Agreement, except;

(q) the Secured Obligations of the Loan Parties and their Subsidiaries owing to
the Administrative Agent and the Lenders (and their Affiliates);

(r) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other than
Lenders (or their Affiliates);

(s) intercompany Indebtedness or advances among the Loan Parties;

(t) intercompany Indebtedness or advances between Borrower and Resort Title;

(u) intercompany advances from time to time owing between a Loan Party and an
Excluded Subsidiary (other than an SPE Subsidiary, Resort Title, Bluegreen/Big
Cedar or, subject to the prior written consent of the Required Lenders (not to
be unreasonably withheld, delayed or denied), any other Excluded Subsidiary) in
the ordinary course of business to finance working capital needs; provided that
the aggregate amount of such advances outstanding to all Excluded Subsidiaries
 (other than an SPE Subsidiary, Resort Title, Bluegreen/Big Cedar or, subject to
the prior written consent of the Required Lenders (not to be unreasonably
withheld, delayed or denied), any other Excluded Subsidiary), together with any
Investments in such Excluded Subsidiaries permitted under Section 6.14, do not
exceed $50,000,000 at any one time outstanding;

(v) Receivable Debt Financing;

(w) (i) purchase money Indebtedness and Financed Lease Obligations of the Loan
Parties and their Subsidiaries and (ii) other non-receivable-backed secured
Indebtedness of the Loan Parties and their Subsidiaries; provided that the
aggregate amount of all such Indebtedness under this clause (g) shall not exceed
$100,000,000 at any one time outstanding (for purposes of clarity, this clause
(g) shall not restrict the Indebtedness of Bluegreen/Big Cedar that is permitted
by Section 6.11(l));

(x) unsecured Subordinated Debt, as reduced by permitted payments thereon;



-76-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(y) Indebtedness of the SPE Subsidiaries, solely to the extent such Indebtedness
is not secured by any of the Collateral and not more than $25,000,000 of such
Indebtedness is at any time recourse to the Loan Parties (for purposes of
clarity, this clause (i) shall not restrict the Indebtedness of Bluegreen/Big
Cedar that is permitted by Section 6.11(l));

(z) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(aa) replacements, renewals, refinancings or extensions of any Indebtedness
described in clauses  (g) and (h) of this Section that (i) does not exceed the
aggregate principal amount (plus accrued interest and applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended unless such excess amount is otherwise permitted by this
Section 6.11, (ii) does not have a weighted average life to maturity at the time
of such replacement, renewal, refinancing or extension that is less than the
weighted average life to maturity of the Indebtedness being replaced, renewed,
refinanced or extended, (iii) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Indebtedness being replaced,
renewed, refinanced or extended, and (iv) to the extent such Indebtedness
constitutes Subordinated Debt, is governed by an agreement or agreements which
provide for terms and conditions (including rights of prepayment, covenants, and
defaults) materially no more restrictive than those provided for in the
instrument, agreement, or indenture governing the Subordinated Debt outstanding
prior to giving effect to such replacement, renewal, refinancing or extension;

(bb) Indebtedness of Bluegreen/Big Cedar incurred in the ordinary course of
business consistent with past practice and any Guarantee thereof; and

(cc) unsecured Indebtedness of the Loan Parties and their Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $10,000,000 in
the aggregate at any one time outstanding.

Liens.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur or suffer to exist any Lien on any of its Property; provided that the
foregoing shall not prevent the following (the Liens described below, the
“Permitted Liens”):

(dd) inchoate Liens for the payment of Taxes which are not yet delinquent or the
payment of which is not required by Section 6.6;

(ee) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with bids, tenders,
contracts or leases to which any Loan Party or any Subsidiary of any Loan Party
is a party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and for which adequate reserves have been established
in accordance with GAAP;

(ff) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which



-77-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

are being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and for which adequate reserves have
been established in accordance with GAAP;

(gg) Liens created by or pursuant to this Agreement and the Collateral
Documents;

(hh) Liens on Property (other than the Collateral) of any Loan Party or any
Subsidiary of any Loan Party created solely for the purpose of securing
Indebtedness permitted by Section 6.11 (a), (b), (f), (g), (i), (j), (k) and
(l);

(ii) easements, permits, rights-of-way, encroachments, restrictions, zoning or
building codes or ordinances, other land use laws regulating the use or
occupancy of real property or the activities conducted thereon which are imposed
by any Governmental Authority and other similar encumbrances against real
property incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not materially detract from the value
of the Property subject thereto or materially interfere with the ordinary
conduct of the business of any Loan Party or any Subsidiary of any Loan Party;

(jj) Liens on the assets of any Subsidiary of the Borrower that is not a
Wholly-owned Subsidiary and is a joint venture in which Persons that are not
Affiliates of the Borrower hold Ownership Interests, which Liens are in favor of
the equity owners of such Subsidiary;

(kk) Liens arising in connection with (i) the incurrence by the Borrower or any
Subsidiary of current liabilities incurred in the ordinary course of business
and payable in accordance with customary trade practices or (ii) amounts payable
under “earn out” arrangements as and solely to the extent future revenues are
realized and equal to or exceeding the amount of such “earn out”, in either
case, which were not incurred in connection with the borrowing of money; and

(ll) Liens arising in connection with and pursuant to the terms of the Manhattan
Club Purchase Agreement.

Consolidation, Merger, and Sale of Assets.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease, or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale-leaseback transactions except that this Section
shall not prevent:

(mm) the sale and lease of inventory in the ordinary course of business;

(nn) the sale, transfer or other disposition of any assets that, in the
reasonable judgment of the Loan Parties or their Subsidiaries, has become
obsolete, or worn out, or is no longer used or useful in the business of the
Loan Parties and their Subsidiaries;

(oo) the disposition or sale of Cash Equivalents in consideration for cash;

(pp) the disposition of real estate (other than the Collateral) in the ordinary
course of business, including, but not limited to, dispositions of inventory and
land held for development in connection with any Loan Party’s existing business
strategy whether disposed as an asset or



-78-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

through the sale (whether directly or through a merger) of a single-asset
Subsidiary the sole asset of which is such real estate;

(qq) any winding up, liquidation or dissolution of the affairs of any Excluded
Subsidiary, or the merger or consolidation of any Excluded Subsidiary, so long
as both immediately before and immediately after giving effect to such
dissolution, no Potential Default or Event of Default shall have occurred and be
continuing;

(rr) any winding up, liquidation or dissolution of the affairs of any Loan Party
(other than the Borrower) or the merger or consolidation of any Loan Party
(provided that, if the Borrower is party to such merger or consolidation, the
Borrower shall be the surviving entity of such merger or consolidation), so long
as (i) the Borrower has provided the Administrative Agent with at least ten (10)
Business Days’ prior written notice thereof, and (ii) both immediately before
and immediately after giving effect to such event, no Potential Default or Event
of Default shall have occurred and be continuing;

(ss) any sale, transfer, lease, or other disposition of Property not otherwise
permitted under clauses (a) through (f) or (h) of this Section, including any
interest in a Permitted Joint Venture, of any Loan Party or any Subsidiary of
any Loan Party (including any disposition of Property as part of a Sale and
Leaseback Transaction), so long as both immediately before and immediately after
giving effect to such disposition, no Potential Default or Event of Default
shall have occurred and be continuing; and

(h)dispositions made pursuant to and in accordance with any Receivable Debt
Documents.

Advances, Investments, and Loans.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make any Investment other than:

(tt) Investments (including acquisitions of management contracts (including the
TMC Management Agreement), hotels, inventory, and other timeshare-related real
estate), in each case, made in the ordinary course of business consistent with
past practice;

(uu) Investments in Permitted Joint Ventures;  provided that the aggregate
amount of such Investments in Permitted Joint Ventures does not exceed
$30,000,000 at any one time outstanding;  and

(vv) other Investments (not covered by clause (a) or (b)) in an aggregate amount
invested from the date hereof not to exceed $25,000,000 then outstanding.

Restricted Payments.

  No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, declare or make any Restricted Payments; provided that the
foregoing shall not operate to prevent:

(ww) the making of dividends or distributions by any Subsidiary to any Loan
Party that is its direct or indirect parent;

(xx) the making of dividends or distributions by any Excluded Subsidiary; and



-79-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(yy) other Restricted Payments by a Loan Party or any other Subsidiary if and so
long as (a) no Potential Default or Event of Default exists or will arise after
giving effect to such other Restricted Payment, (b) immediately after giving
effect to such other Restricted Payment, the Borrower shall have Liquidity of at
least $50,000,000 and (c) after giving pro forma effect to such Restricted
Payment, the Total Net Leverage Ratio as of the end of the most recently ended
fiscal quarter of the Borrower shall not be greater than 2.00 to 1.00.

Limitation on Restrictions.

  No Loan Party shall directly or indirectly, create or otherwise cause or
suffer to exist or become effective any restriction on the ability of any such
Loan Party or Subsidiary to (a) pay dividends or make any other distributions on
any Ownership Interests owned by a Loan Party or any Subsidiary, (b) pay or
repay any Indebtedness owed to any Loan Party or any Subsidiary, (c) make loans
or advances to any Loan Party or any Subsidiary, (d) transfer any of its
Property to any Loan Party or any Subsidiary, (e) encumber or pledge any of the
Collateral to or for the benefit of the Administrative Agent, or (f) guaranty
the Secured Obligations; provided that, the foregoing shall not prevent
restrictions contained in any Loan Document.

Restrictive Covenants.

 Without the prior written consent of the Administrative Agent (which shall not
be unreasonably withheld, delayed or denied), the Loan Parties will not consent
to, or otherwise acquiesce in, any change in any private restrictive covenant,
planning or zoning law or other public or private restriction, which would limit
or alter the use of the Mortgaged Premises.

Limitation on the Creation of Subsidiaries; Sales and Marketing Agreements, etc.

 

(zz) Limitation on Creation and Acquisition of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, no Loan Party will, nor
will it permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Loan Parties shall be
permitted to establish,  create or acquire (i) Excluded Subsidiaries, so long as
notice thereof is given to the Administrative Agent on an annual basis as
required by this Agreement, and (ii) other Wholly-owned Subsidiaries, so long as
(A) the Administrative Agent is notified thereof within a commercially
reasonable period of time after such establishment, creation or acquisition and
(B) the Loan Parties timely comply with the requirements of Section 4 (at which
time Schedule 5.10 shall be deemed to include a reference to such Subsidiary).

(aaa) Sales and Marketing Agreements; Management Agreements.  No Loan Party
(other than BVU or BRM) or any Subsidiary of a Loan Party (other than (x) Resort
Title, in its capacity as escrow agent, (y) any Subsidiary of BVU or BRM that is
a party to any such agreement (in lieu of BVU or BRM and solely as a result of
specific local, foreign jurisdictional requirements or customs that prevent BVU
or BRM from being a party thereto, as reasonably determined by the Borrower), or
(z) any other Subsidiary, solely with respect to a Limited Joinder) shall become
party to any Sales and Marketing Agreement or any Management Agreement or
otherwise acquire any right to receive payments in respect of any of the Pledged
Receivables, unless (i) at least 15 days prior written notice thereof is given
to the Administrative Agent and (ii) such Loan Party or Subsidiary, as
applicable, timely comply with the requirements of Section 4.



-80-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Operating Accounts.

Each of the primary operating accounts of the Loan Parties shall be at all times
maintained with the Administrative Agent, except for accounts to serve Loan
Party locations that cannot be reasonably served by the existing offices and
branches of the Administrative Agent.

Financial Covenants.

﻿

(bbb) Maximum Total Net Leverage Ratio. The Borrower shall not, as of the last
day of each fiscal quarter of the Borrower (commencing with the fiscal quarter
ending December 31, 2019), permit the Total Net Leverage Ratio to be greater
than 2.25 to 1.00.

(ccc) Minimum Interest Coverage Ratio. The Borrower shall not, as of the last
day of each fiscal quarter of the Borrower (commencing with the fiscal quarter
ending December 31, 2019), permit the Interest Coverage Ratio to be less than
2.50 to 1.00.

(ddd) Minimum Liquidity.  As of the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter ending December 31, 2019), the
Borrower shall maintain Liquidity of not less than Fifty Million and No/Dollars
($50,000,000.00).

Compliance with OFAC Sanctions Programs.

﻿

(eee) Each Loan Party shall at all times comply with the requirements of all
OFAC Sanctions Programs applicable to such Loan Party and shall cause each of
its Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

(fff) Each Loan Party shall provide the Administrative Agent, the L/C Issuer,
and the Lenders any information regarding such Loan Party, its Affiliates, and
its Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to such Loan Party’s ability to provide information
applicable to them.

(ggg) If any Loan Party obtains actual knowledge or receives any written notice
that such Loan Party, any Affiliate, or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan Party shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuer,
and the Lenders of such OFAC Event, and (ii) comply with all Applicable Laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent (whether itself or through
any sub-agent or other Person appointed in accordance with Section 9.5), the L/C
Issuer, and the Lenders taking any and all steps the Administrative Agent, the
L/C Issuer, or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all Applicable Laws with respect to any such
OFAC Event, including the requirements of the OFAC Sanctions Programs (including
the freezing and/or blocking of assets and reporting such action to OFAC).

Dormant Subsidiaries.

﻿



-81-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(hhh) No Dormant Subsidiary shall engage in any business or activity other than
to do all things necessary or advisable in connection with its wind-down and
liquidation.

(iii) No Loan Party shall (i) make or commit to make any investment in
(including the extension of any credit accommodation (including any
guaranty)), or (ii) convey, sell, lease, or otherwise dispose of any asset to,
any Dormant Subsidiary after the Closing Date.

SECTION 7.



EVENTS OF DEFAULT AND REMEDIES.

Events of Default.

  Any one or more of the following shall constitute an “Event of Default”
hereunder:

(a) the Borrower or any other Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within three (3) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 6.4, 6.7, 6.9 through 6.13, 6.15, 6.20, 6.21 or 6.22, or of any
provision in any Loan Document dealing with the use, disposition or remittance
of the proceeds of Collateral or requiring the maintenance of insurance thereon;

(c) (i) default in the observance or performance of any covenant set forth in
Sections 6.1(a), 6.1(b), 6.1(c) or 6.1(d) which is not remedied within five (5)
Business Days after the earlier of (A) the date on which such default shall
first become known to any Designated Officer of any Loan Party or (B) written
notice of such default is given to the Borrower by the Administrative Agent, or
(ii) default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within thirty (30) days (or, to
the extent such default is curable, and the Borrower has demonstrated to the
satisfaction of the Administrative Agent that it is diligently pursuing a cure
within such thirty (30) day period, such extended period, not to exceed sixty
(60) days, as consented to in writing by the Administrative Agent in its sole
discretion) after the earlier of (A) the date on which such default shall first
become known to any Designated Officer of any Loan Party or (B) written notice
of such default is given to the Borrower by the Administrative Agent;

(d) any representation or warranty made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document or in any certificate
delivered to the Administrative Agent or the Lenders pursuant hereto or thereto
or in connection with any transaction contemplated hereby or thereby proves
untrue in any material respect as of the date of the issuance or making or
deemed making thereof;

(e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or (iii) any of the Collateral Documents shall for
any reason fail to create a valid and perfected first priority Lien in favor of
the Administrative Agent in any Collateral purported to be covered thereby
except as expressly



-82-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

permitted by the terms thereof or the terms of this Agreement, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or (v)
any Loan Party or any Subsidiary of a Loan Party makes any payment on account of
any Subordinated Debt which is prohibited under the terms of any instrument
subordinating such Subordinated Debt to any Secured Obligations, or any
subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

(f) default shall occur under any (i) Indebtedness (including, for the avoidance
of doubt, any Recourse Portion of Indebtedness) of any Loan Party aggregating in
excess of $25,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise) after giving effect to applicable grace or cure
periods, if any, or (ii) any Hedge Agreement of any Loan Party with any Lender
or any Affiliate of a Lender; provided that, to the extent any such default
under the foregoing clauses (i) and (ii) is waived under the applicable
agreements, the Event of Default hereunder caused solely by such cross-default
shall be deemed to have been waived as well;

(g) (i) any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party, or against any of its Property, in an aggregate amount
in excess of $10,000,000 (except to the extent fully and unconditionally covered
by insurance, subject to reasonable deductibles consistent with industry
practice, pursuant to which the insurer has accepted liability therefor in
writing and except to the extent fully and unconditionally covered by an appeal
bond, for which such Loan Party has established in accordance with GAAP a cash
or Cash Equivalent reserve in the amount of such judgment, writ or warrant), and
which remains undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) days, or any action shall be legally taken by a judgment creditor to
attach or levy upon any Property of any Loan Party to enforce any such judgment,
or (ii) any Loan Party shall fail within thirty (30) days to discharge one or
more nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(h) provided that any of the following, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect: (i) any Loan Party, or
any member of its Controlled Group, shall fail to pay when due an amount or
amounts which it shall have become liable to pay to the PBGC or to a Plan under
Title IV of ERISA; or (ii) notice of intent to terminate a Plan or Plans under
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any Loan
Party, or any other member of its Controlled Group, any plan administrator or
any combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Section 4042 of ERISA to terminate or to cause a trustee to be appointed
to administer any Plan or a proceeding shall be instituted by a fiduciary of any
Plan against any Loan Party, or any member of its Controlled Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not



-83-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

have been dismissed within thirty (30) days thereafter; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or (v) any Loan Party, or any
member of its Controlled Group, shall incur liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (vi)
any Loan Party, or any member of its Controlled Group, shall receive any notice,
or any Multiemployer Plan shall receive from any Loan Party, or any member of
its Controlled Group, any notice, concerning the imposition of withdrawal
liability or a determination that a Multiemployer Plan is in endangered or
critical status, within in the meaning of Section 305 of ERISA;

(i) any Loan Party shall (i) have entered involuntarily against it an order for
relief under the United States Bankruptcy Code, as amended, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make an assignment for the benefit of creditors, (iv) apply for, seek,
consent to or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any Debtor
Relief Law, (vi) fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vii) take any action in
furtherance of any matter described in clauses (i) through (v) above, or (viii)
fail to contest in good faith any appointment or proceeding described in Section
7.1(j); or

(j) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party, or any substantial part of any of its
Property, or a proceeding described in Section 7.1(j)(v) shall be instituted
against any Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Non-Bankruptcy Defaults.

 When any Event of Default exists other than those described in subsection (i)
or (j) of Section 7.1, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately Cash Collateralize 105% of the then outstanding amount of all L/C
Obligations, and the Borrower agrees to immediately provide such Cash Collateral
and acknowledges and agrees that the Lenders would not have an adequate remedy
at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 7.1(c) or this Section 7.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.



-84-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Bankruptcy Defaults.

  When any Event of Default described in subsections (i) or (j) of Section 7.1
exists, then all outstanding Obligations shall immediately and automatically
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind (each of
which is hereby waived by the Borrower), the Commitments and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately and automatically terminate and the Borrower shall
immediately Cash Collateralize 105% of the then outstanding amount of all L/C
Obligations, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.

Collateral for Undrawn Letters of Credit.

  If Cash Collateral for drawings under any or all outstanding Letters of Credit
is required under Section 2.3(b) or under Section 7.2 or under Section 7.3, the
Borrower shall forthwith Cash Collateralize the amount required as provided in
Section 4.4.

Notice of Default.

  The Administrative Agent shall give notice to the Borrower under Section
7.1(c) promptly upon being requested to do so by any Lender and shall thereupon
notify all the Lenders thereof.

SECTION 8.



CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Funding Indemnity

.  If any Lender shall incur any loss, cost or expense (including any loss of
profit, and any loss, cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan or Swing Loan or the relending or reinvesting of
such deposits or amounts paid or prepaid to such Lender or by reason of breakage
of interest rate swap agreements or the liquidation of other Hedge Agreements or
incurred by reason of an assignment required by Section 10.2(b)) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on
a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.5(a), other than as a
result of the application of Sections 8.2 or 8.3,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for



-85-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail and the amounts shown on such certificate shall
be conclusive absent manifest error.

Illegality

. Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and the Administrative Agent and such Lender's obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement; provided
subject to all of the terms and conditions of this Agreement, the Borrower may
then elect to borrow the principal amount of the affected Eurodollar Loans from
such Lender by means of Base Rate Loans from such Lender, which Base Rate Loans
shall not be made ratably by the Lenders but only from such affected Lender.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

.  If on or prior to the first day of any Interest Period for any Borrowing of
Eurodollar Loans:

(e) Circumstances Affecting LIBOR Availability.  Subject to the circumstances
and terms set forth in (b) below (and provided that, in the event there is a
conflict or inconsistency between the terms of this Section 8.3(a) and the terms
of Section 8.3(b), the terms of Section 8.3(b) shall control), if (i) if for any
reason the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that (A) Dollar deposits are not
being quoted by ICE Benchmark Administration Limited or any successor thereto or
any Alternative LIBOR Source or (B) LIBOR does not adequately and fairly reflect
the cost of making or maintaining such Loans, or (ii) after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective lending
offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective lending offices) to honor its obligations hereunder to make or
maintain any Eurodollar Loan, the Administrative Agent shall promptly give
notice to the Borrower and the other Lenders.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make Eurodollar Loans shall be suspended
and each outstanding Eurodollar Loan shall automatically convert to a Base Rate
Loan.

(f) LIBOR Successor Rate.

(i) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or the Required Lenders (as applicable)
have determined, that:



-86-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(A) adequate and reasonable means do not exist for ascertaining LIBOR on Dollar
deposits, including because LIBOR is not available or published on a current
basis and such circumstances are unlikely to be temporary,

(B) ICE Benchmark Administration Limited or any successor thereto or any
Alternative LIBOR Source has made a public statement identifying a specific date
after which LIBOR on Dollar deposits or LIBOR shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

(C) syndicated loans currently being executed, or that include language similar
to that contained in this Agreement, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may (and will negotiate in good faith to)
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii) If no LIBOR Successor Rate has been determined and the circumstances under
clause (i)(A) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans), and (y) the LIBOR component shall no longer be utilized in determining
the Base Rate.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans) or, failing that, will be
deemed to have converted such request into a request for a Base Rate Loan
(subject to the foregoing clause (y)) in the amount specified therein.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR”
or with respect to any rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.



-87-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Increased Costs.

﻿

(g) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except with respect to the applicable Reserve Percentage with respect to any
Eurodollar Loans) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(h) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any lending office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.



-88-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(i) Certificates of Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in Section
8.4(a) or (b) above and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

(j) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Discretion of Lender as to Manner of Funding

.  Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood that for the purposes of this Agreement
all determinations hereunder with respect to Eurodollar Loans shall be made as
if each Lender had actually funded and maintained each Eurodollar Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Defaulting Lenders.

﻿

(k) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.10.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) shall be applied by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or the Swing Line
Lender; third, to Cash Collateralize contingent funding obligations of such
Defaulting Lender in respect of any participation in any Swing Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Potential Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the



-89-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and to be released pro rata in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement and Cash Collateralize contingent funding obligations of such
Defaulting Lender in respect of participation in any future Swing Loan or future
Letter of Credit; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.1 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis in accordance with their Percentages under the Loans
or Commitments, as applicable, prior to being applied to the payment of any
Loans of, or L/C Obligations owed to such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 8.6 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee under
Section 2.13(a) or any amendment fees, waiver fees, or similar fees for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive any L/C Participation
Fee under Section 2.13(b) and amounts owed to it in respect of participating
interest in Swing Loans under Section 2.11(e) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Percentage of
the stated amount of Letters of Credit and participating interests in Swing
Loans for which it has provided Cash Collateral pursuant to Section 4.4.

(C) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender and to each



-90-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

L/C Issuer, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Swing Line Lender’s or such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (A) the conditions set forth in Section
3.1 are satisfied at such time (and, unless the Borrower shall have otherwise
notified the Administrative Agent at the time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (B) such reallocation does not cause the aggregate principal amount of
Revolving Loans and participating interests in L/C Obligations and Swing Loans
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within 3 Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s interests in L/C Obligations and Swing Loans (after giving effect to
any partial reallocation pursuant to clause (iv) above) in accordance with the
procedures set forth in Section 4.4 for so long as such interests in L/C
Obligations and Swing Loans are outstanding.

(l) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their reasonable discretion
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held on a pro rata basis by the Lenders
in accordance with their respective Percentages (without giving effect to
Section 8.6(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(m) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
effect to such Swing Loan and (ii) the L/C



-91-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Issuer shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

SECTION 9.



THE ADMINISTRATIVE AGENT.

Appointment and Authorization of Administrative Agent.

﻿

(a) Each Lender and the L/C Issuer hereby appoints Fifth Third Bank to act on
its behalf as the Administrative Agent under the Loan Documents and authorizes
the Administrative Agent (whether itself or through any sub-agent or other
Person appointed in accordance with Section 9.5) to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto,
including, on or about the Closing Date and in connection with the transactions
contemplated hereby, on behalf of any applicable Lender, to accept delivery of
any Note made payable to such Lender by the Borrower on such Lender’s behalf,
and thereafter, deliver the same to such Lender.   The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” in this Agreement or in any other
Loan Document (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents and, subject to Section 9.5, shall perform the duties customarily
associated with such role and each of the Lenders (including in its capacity as
a potential provider of Bank Products) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent (whether itself or through any
sub-agent or other Person appointed in accordance with Section 9.5) to act as
the agent of such Lender and L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by the Borrower, any other
Loan Party or any other Person to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Lenders).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Section 9 and Section 10
(including Section 10.12, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Administrative Agent and Its Affiliates.

 The Administrative Agent shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise or refrain from exercising such
rights and powers as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own



-92-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of banking, trust, financial advisory, or
other business with any Loan Party or any Affiliate of any Loan Party as if it
were not the Administrative Agent under the Loan Documents and without any duty
to account therefor to the Lenders. The terms “Lender” and “Lenders”, unless
otherwise expressly indicated or unless the context otherwise clearly requires,
includes the Administrative Agent in its individual capacity as a Lender.

Exculpatory Provisions.

﻿

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or any Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(d) Any instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.10) shall be binding upon all the Lenders. Neither the Administrative
Agent nor any of its Related Parties shall be liable for any action taken or not
taken by the Administrative Agent (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as



-93-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.10), or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder. The Administrative Agent shall be
entitled to assume that no Potential Default or Event of Default exists, and
shall be deemed not to have knowledge of any Potential Default or Event of
Default, unless and until notice describing such Potential Default is given to
the Administrative Agent in writing by the Borrower or a Lender. If the
Administrative Agent receives from any Loan Party a written notice of an Event
of Default pursuant to Section 6.1, the Administrative Agent shall promptly give
each of the Lenders written notice thereof.

(e) Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, or any Credit Event, (ii) the contents of any certificate,
report or other document delivered under this Agreement or any other Loan
Documents or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness, genuineness, value,
worth, or collectability of this Agreement, any other Loan Document or any other
agreement, instrument, document or writing furnished in connection with any Loan
Document or any Collateral, or the creation, perfection, or priority of any Lien
purported to be created by this Agreement or any Collateral Documents, or (v)
the value or sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence.

Reliance by Administrative Agent.

﻿

(f) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may treat the payee of
any Note or any Loan as the holder thereof until



-94-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent.

(g) Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents Administrative Agent is permitted or desires to take
or to grant, and if such instructions are promptly requested, Administrative
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of Lenders as shall be prescribed by this
Agreement.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of Required Lenders (or all
or such other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of Lenders), Administrative Agent shall have no obligation to take any
action if it believes, in good faith, that such action would violate Applicable
Law or exposes Administrative Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of this
Agreement.

Delegation of Duties.

  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 9 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any subagents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Non-Reliance on Administrative Agent and Other Lenders.

  Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Resignation of Administrative Agent and Successor Administrative Agent.

﻿

(h) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer, and the Borrower. Upon receipt of any such notice
of resignation, the



-95-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent.  So long as no Event of Default shall
have occurred and be continuing, such appointment shall be subject to the
Borrower’s prior written consent (which shall not be unreasonably withheld,
delayed or denied). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent shall, prior to the
effectiveness of its withdrawal, on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.

(i) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(j) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Section 9
and Section 10.12 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(k) Any resignation by Fifth Third as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender, each of which shall be effective as of the Resignation Effective Date. 
As of the Resignation Effective Date, (a) the applicable successor shall succeed
to and become vested with all of the rights, powers, privileges



-96-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

and duties of the retiring L/C Issuer and Swing Line Lender (as in effect prior
to any such resignation), (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

L/C Issuer and Swing Line Lender.

  The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the Swing
Line Lender shall act on behalf of the Lenders with respect to the Swing Loans
made hereunder. The L/C Issuer and the Swing Line Lender shall each have all of
the benefits and immunities (a) provided to the Administrative Agent in this
Section 9 with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and the Applications pertaining to such Letters of Credit or by the Swing Line
Lender in connection with Swing Loans made or to be made hereunder as fully as
if the term “Administrative Agent”, as used in this Section 9, included the L/C
Issuer and the Swing Line Lender, with respect to such acts or omissions and (b)
as additionally provided in this Agreement with respect to such L/C Issuer or
Swing Line Lender, as applicable.

Hedging Liability and Bank Product Liability Arrangements.

  By virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 10.9, as the case may be, any Affiliate of such Lender with
whom any Loan Party has entered into an agreement creating Hedging Liability or
Bank Product Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranty
Agreements as more fully set forth in Section 2.9 and Section 4. In connection
with any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Liability unless such  Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution.

No Other Duties; Designation of Additional Agents.

  Anything herein to the contrary notwithstanding, none of the Bookrunner,
Arranger or Co-Syndication Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, or the L/C Issuer hereunder. The Administrative Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty.

  The Lenders, such Affiliates of the Lenders who may enter into an agreement



-97-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

creating Hedging Liabilities or Bank Product Liabilities pursuant to Section
9.9, and the L/C Issuer irrevocably authorize the Administrative Agent (whether
itself or through any sub-agent or other Person appointed in accordance with
Section 9.5), at its option and in its sole discretion, as “collateral agent”,
to execute and deliver the Collateral Documents and each Guaranty Agreement on
their behalf and on behalf of each of their Affiliates and to take such action
and exercise such powers under the Collateral Documents or any Guaranty
Agreement as the Administrative Agent considers appropriate, provided the
Administrative Agent shall not amend the Collateral Documents or any Guaranty
Agreement unless such amendment is in compliance with the consent requirements
set forth in Section 9.13 or Section 10.10. Each Lender and L/C Issuer
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents and each Guaranty Agreement upon the execution and delivery
thereof by the Administrative Agent. Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or any or for
the execution of any trust or power in respect of the Collateral or any Guaranty
Agreement or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents or any Guaranty Agreement; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent (or any security trustee therefor) under
the Collateral Documents by its or their action or to enforce any right
thereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by the Administrative Agent (or its security trustee) in the
manner provided for in the relevant Collateral Documents for the benefit of the
Lenders and their Affiliates.

Administrative Agent May File Proofs of Claim.

  In case of the pendency of any proceeding under any Debtor Relief Law, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

(l) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer, and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer, and the Administrative Agent
under Sections 2.13 and 10.12(a)) allowed in such judicial proceeding; and

(m) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the



-98-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.13
and 10.12(a). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

Collateral and Guaranty Matters.

﻿

(n) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent (whether itself or through any sub-agent or other Person appointed in
accordance with Section 9.5), at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon the Facility Termination Date, (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or disposition permitted under the Loan
Documents, or (C) subject to Section 10.10, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.12(e);

(iii) to release any Guarantor from its obligations under its Guaranty Agreement
if such Person ceases to be a Loan Party as a result of a transaction permitted
under the Loan Documents; and

(iv) to reduce or limit the amount of the Indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under its Guaranty Agreement pursuant to this
Section 9.13.  In each case as specified in this Section 9.13, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations, in
each case in accordance with the terms of the Loan Documents and this Section
9.13.  In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction constituting a disposition permitted
under the Loan Documents, the Liens created by any of the Security Documents on
such property shall be automatically released without need for further action by
any person.



-99-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(o) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Indemnification.

 To the extent that the Loan Parties for any reason fail to indefeasibly pay any
amount required to be paid to Administrative Agent under Section 10.12 (but
without affecting the Loan Parties’ reimbursement and indemnification obligation
hereunder), each Lender shall, in accordance with its pro rata share, pay to
Administrative Agent such Lender’s portion of such unpaid amount (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s percentage of the Total Credit Exposure at such
time).  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished

Agency for Perfection.

 Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with the UCC in any applicable jurisdiction, can be
perfected by possession or control.  Should any Lender (other than
Administrative Agent) obtain possession or control of any such assets, such
Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Collateral Document or to realize
upon any Collateral unless instructed to do so by Administrative Agent (or
consented to by Administrative Agent, as provided in this Agreement), it being
understood and agreed that such rights and remedies may be exercised only by
Administrative Agent.

Notice of Default.

 Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default”.  Administrative Agent will
notify each Lender of its receipt of any such notice.  Administrative Agent
shall take such action with respect to such Potential Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof.  Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Potential Default or Event
of Default as it shall deem advisable or in the best interests of Lenders.

Agent in Individual Capacity.

 Fifth Third and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, provide bank products to, acquire an
Ownership Interest in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any



-100-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

other Person party to any Loan Document as though Fifth Third were not
Administrative Agent hereunder, and, in each case, without notice to or consent
of the other Lenders.  The other Lenders acknowledge (and by entering into an
agreement regarding bank products, each provider of bank products shall be
deemed to acknowledge) that, pursuant to such activities, Fifth Third or its
Affiliates may receive information regarding Loan Parties or their Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders (or providers of bank products),
and the Lenders acknowledge (and by entering into an agreement regarding Bank
Products, each provider of Bank Products shall be deemed to acknowledge) that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Administrative Agent will use its reasonable best
efforts to obtain), Administrative Agent shall not be under any obligation to
provide such information to them.  The terms “Lender” and “Lenders” include
Fifth Third in its individual capacity.

Certain ERISA Matters.

﻿

(p) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into,



-101-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(q) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

SECTION 10.



MISCELLANEOUS.

Taxes.

﻿

(a) L/C Issuer. For purposes of this Section 10.1, the term “Lender” includes
the L/C Issuer and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding upon the basis of the
information and documentation to be delivered pursuant to clause (g) of this
Section and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law.  If such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, which
payment may be made under protest if objected to in good faith by such Loan
Party, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts



-102-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent (whether itself or through any sub-agent or other Person
appointed in accordance with Section 9.5) to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 10.1(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 10.1, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two (2) sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



-103-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of the appropriate IRS Form W-8;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Administrative Agent representing that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate in form reasonably
acceptable to the Administrative Agent, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign



-104-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Lender may provide a U.S. Tax Compliance Certificate in form reasonably
acceptable to the Administrative Agent on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent (whether itself or
through any sub-agent or other Person appointed in accordance with Section 9.5)
to treat) this Agreement and the other Loan Documents as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes



-105-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

giving rise to such refund), net of all out of pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 10.1(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 10.1(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
10.1(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification had not been deducted, withheld, or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 10.1(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Mitigation Obligations; Replacement of Lenders

.

(j) Designation of a Different Lending Office. If any Lender requests
compensation under Section 8.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 10.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 8.4 or Section 10.1, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(k) Replacement of Lenders. If any Lender requests compensation under Section
8.4, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 10.1 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
10.2(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.9(b)), all of its interests, rights
(other than its existing rights to payments pursuant to Section 8.4 or Section
10.1) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:



-106-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.9(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.1) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 10.1 such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignee shall have consented to
the applicable amendment, waiver or consent.

No Waiver, Cumulative Remedies.

  No delay or failure on the part of the Administrative Agent, the L/C Issuer,
or any Lender or on the part of the holder or holders of any of the Obligations
in the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

Non-Business Days.

  If the payment of any obligation or the performance of any covenant, duty or
obligation hereunder becomes due and payable on a day which is not a Business
Day, the due date of such payment or performance shall be extended to the next
succeeding Business Day on which date such payment or performance shall be due
and payable. In the case of any payment of principal falling due on a day which
is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Survival of Representations.

  All representations and warranties made herein or in any other Loan Document
or in certificates given pursuant hereto or thereto shall survive the execution
and delivery of this Agreement and the other Loan Documents, and shall continue
in full force and effect with respect to the date as of which they were made as
long as any Lender or the L/C Issuer has any Commitment hereunder or any
Obligations (other than contingent obligations not due and owing or Letters of
Credit Cash Collateralized) remain unpaid hereunder.

Survival of Indemnities.

  All indemnities and other provisions relative to reimbursement to the Lenders
and the L/C Issuer of amounts sufficient to protect the yield of the Lenders and
the L/C Issuer with respect to the Loans and Letters of Credit, including, but
not



-107-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

limited to, Sections 8.1, 8.4 and 10.4, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations (other
than contingent obligations not due and owing or Letters of Credit Cash
Collateralized).

Sharing of Payments by Lenders.

  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(vi) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(vii) the provisions of this clause (ii) shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Loan Party (as to which the provisions of this
clause (ii) shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Notices; Effectiveness; Electronic Communication.

 

(l) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.8(b) below), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows:

(i) if to any Loan Party:

Bluegreen Vacations Corporation

4960 Conference Way North, Suite 100

Boca Raton, FL 33431

Attention:Raymond S. Lopez





-108-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Telephone:(561) 443-8616

Email:ray.lopez@bluegreenvacations.com

With a copy to (which shall not constitute notice):

Greenspoon Marder

200 Broward Boulevard, Suite 1800

Fort Lauderdale, Florida  33301

Attention:Barry Somerstein

Telephone:(954) 527-2405

Email:barry.somerstein@gmlaw.com

With a copy to (which shall not constitute notice):

Taylor English Duma LLP

1600 Parkwood Circle, Suite 200

Atlanta, Georgia 30339

Attention:Mark I. Sanders

Telephone:(678) 336-7281

Email:msanders@taylorenglish.com

(ii) if to the Administrative Agent, the Swing Line Lender or the L/C Issuer:

Fifth Third Bank

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH 45263

Attention:Loan Syndications/Judy Huls

Telephone:(513) 534-4224

Facsimile:(513) 534-0875

Email:judy.huls@53.com

With a copy to (which shall not constitute notice):

Holland & Knight LLP

101 S. Tryon Street

Charlotte, NC 28280

Attention:Tim Ryan

Telephone:(980) 215-7777

Email:tim.ryan@hklaw.com

(iii) if to a Lender (other than the Swing Line Lender), to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,



-109-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 10.8(b) below, shall be
effective as provided in said Section 10.8(b).

(m) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
2.3(f), Section 2.5 or Section 2.11 if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such respective Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Notwithstanding anything
to the contrary herein, the parties hereby agree that any notices of any
Potential Default or Event of Default to the Borrower shall be made by hand or
overnight courier service, or mailed by certified or registered mail.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(n) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by written notice to the
other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(o) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but is not
obligated to, make the Communications (as defined below) available to the L/C
Issuer and the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

(ii) The Platform is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No



-110-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties or any of
their Subsidiaries, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, and Lender or the L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

Successors and Assigns; Assignments and Participations.

 

(p) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations under any Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.9(b) below, (ii) by way of participation in accordance with the
provisions of Section 10.9(d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.9(f) below (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.9(d) below and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(q) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) under any Facility and/or the Loans at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in Section
10.9(b)(i)(B) below in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and



-111-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(B) In any case of an assignment not described in Section 10.9(b)(i)(A) above,
the aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.9(b)(i)(B) above and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof and provided,  further, that the Borrower’s
consent shall not be required during the primary syndication of the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (y) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 from the applicable Lender; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if it shall not be a



-112-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Lender, an Affiliate of a Lender, or an Approved Fund with respect to a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No Lender shall assign any of its rights
or obligations hereunder to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or (C)
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer,
or any Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause (vii), then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.9(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.9(d)
below.



-113-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(r) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (such agency being solely for tax purposes), shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment(s) of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(s) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders and L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.12(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 10.10(i) and
10.10(ii) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 8.1, 8.4, and 10.1 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.9(b) above; provided that such Participant (A)
agrees to be subject to the provisions of Section 10.2 as if it were an assignee
under Section 10.2(b) above; and (B) shall not be entitled to receive any
greater payment under Section 8.4 or Section 10.1, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 10.2(b) with respect to any
Participant.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-



-114-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

1(c) of the United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(t) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(u) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(v) Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Revolving Commitments and Revolving
Loans pursuant to subsection (b) above, the Administrative Agent may terminate
the Swing Line. In the event of such termination of the Swing Line, the Borrower
shall be entitled to appoint another Revolving Lender to act as the successor
Lender of Swing Loans hereunder (with such Lender’s consent); provided that the
failure of the Borrower to appoint a successor shall not affect the resignation
of the Administrative Agent as the Swing Line Lender. If the Administrative
Agent terminates the Swing Line, it shall retain all of the rights of the maker
of Swing Loans provided hereunder with respect to Swing Loans made by it and
outstanding as of the effective date of such termination, including the right to
require Lenders to make Revolving Loans or fund participations in outstanding
Swing Loans pursuant to Section 2.11. Notwithstanding anything to the contrary
herein, if at any time the Administrative Agent assigns all of its Revolving
Commitments and Revolving Loans pursuant to subsection (b) above, the
Administrative Agent may terminate its commitment pursuant to Section 2.3(a) to
issue Letters of Credit. In the event of such termination of the Administrative
Agent’s commitment to issue Letters of Credit pursuant to Section 2.3(a), the
Borrower shall be entitled to appoint another Revolving Lender to act as the
successor L/C Issuer hereunder (with such Lender’s consent); provided that the
failure of the Borrower to appoint a successor shall not affect the resignation
of the Administrative Agent as the L/C Issuer. If the Administrative Agent
terminates its commitment to issue Letters of Credit pursuant to Section 2.3(a),
it shall retain all of the rights of the L/C Issuer hereunder with respect to
Letters of Credit made by it and outstanding as of the effective date of such
termination, including the right to require Participating Lenders to fund their
Participating Interests in such Letters of Credit pursuant to Section 2.3(d).

Amendments.

  Any provision of this Agreement or the other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and



-115-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

is signed by (a) the Borrower, (b) the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders), (c) if the rights or duties of
the Administrative Agent are affected thereby, the Administrative Agent, (d) if
the rights or duties of the L/C Issuer are affected thereby, the L/C Issuer, and
(e) if the rights and duties of the Swing Line Lender are affected thereby, the
Swing Line Lender; provided that:

(i) no amendment or waiver pursuant to this Section 10.10 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender, (B)
reduce or waive the amount of or postpone the date for any scheduled payment
(but not including any mandatory prepayment) of any principal of or interest on
any Loan or of any Reimbursement Obligation (except in connection with the
waiver of acceptability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or of any
fee payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan or Letter of Credit (or
participate therein) hereunder or (C) change the application of payments set
forth in Section 2.9 without the consent of any Lender adversely affected
thereby;

(ii) no amendment or waiver pursuant to this Section 10.10 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change the
definitions of Termination Date or Required Lenders, change the provisions of
this Section 10.10, release the Borrower, any material Guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), affect the number of Lenders required to take any action
hereunder or under any other Loan Document, or change or waive any provision of
any Loan Document that provides for the pro rata nature of disbursements or
payments to Lenders; and

(iii) no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitments of such Lender may not be increased or
extended without the consent of such Lender, (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if (A) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (B) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment (including pursuant to an assignment to a replacement
Lender in accordance with the terms herein) in full of the principal of and
interest accrued on each Loan made by it and all other Obligations owing to it
or accrued for its account under this Agreement, (iii) the Collateral Documents
and related documents executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (A) to comply with local Legal Requirements (including any
foreign law or regulatory requirement) or advice of local counsel, (B) to cure
ambiguities, inconsistency, omissions, mistakes or defects, or (C) to cause such
Collateral Document or other document to be consistent with this Agreement



-116-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

and the other Loan Documents and (iv) if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error, or mistake or any error, mistake or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents (other than the Collateral Documents), then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Documents if the same is not objected to in
writing by the Required Lenders within 5 Business Days following receipt of
notice thereof.

Headings.

  Section headings used in this Agreement are for reference only and shall not
affect the construction of this Agreement.

Expenses; Indemnity; Damage Waiver.

﻿

(w) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (provided that, in the case of legal
expenses, the Borrower’s obligations hereunder shall be limited to the
reasonable documented fees, disbursements and other charges of one primary
counsel, and one local counsel in each relevant jurisdiction), in connection
with the syndication of the facility provided for hereunder, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender, or the L/C Issuer (provided that, in the case
of legal expenses, the Borrower’s obligations hereunder shall be limited to the
reasonable fees, disbursements and other charges of one primary counsel, and one
local counsel in each relevant jurisdiction, and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel for each
similarly conflicted group)), in connection with any Potential Default or Event
of Default hereunder or with the enforcement or protection of its rights
(including all such expenses incurred in connection with any proceeding under
the United States Bankruptcy Code involving any Loan Party or any of its
Subsidiaries as a debtor thereunder) (A) in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(x) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Damages (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee  (provided that, in the case of legal expenses,
the Borrower’s obligations hereunder shall be limited to the reasonable fees,
disbursements and other charges of one primary counsel, and one local counsel in
each relevant jurisdiction, in each case for all Indemnitees taken as a whole,
and one or more additional primary counsel if one or more conflicts of
interests, or perceived conflicts of interest, arise and one or more additional
local counsel, in each case solely to the extent as are necessary to resolve
such conflicts)), incurred by



-117-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any Guarantor) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged violation
of Environmental Laws, the presence, Release or threatened Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries or at any off-site location for which the Borrower or any of
its Subsidiaries may be liable, or any Environmental Claim related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Guarantor, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that (A) such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any Guarantor against an Indemnitee for
a material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower or such Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (B) such losses, claims, damages, liabilities or
related expenses arise in a dispute solely among Indemnitees not arising from
any act or omission of the Borrower or any of its Affiliates (other than a claim
against the Administrative Agent or an Arranger solely in its capacity as such
under the Facilities). This Section 10.12(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
claim not related to any such Taxes.

(y) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.12(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), Swing Line
Lender, the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, or such Related Party, as the case may be, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), provided that with respect to such
unpaid amounts owed to the L/C Issuer or Swing Line Lender solely in its
capacity as such, the Lenders shall be required to pay such unpaid amounts
severally among them based on their Percentages (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided,
 further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swing Line Lender
in its capacity as such, or the L/C Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or the L/C Issuer in connection with such capacity. The
obligations of the Lenders under this Section 10.12(c) are several and not
joint. The Administrative Agent shall be entitled to offset amounts received for
the account of a Lender under this Agreement against unpaid amounts due



-118-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

from such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

(z) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(aa) Payments. All amounts due under this Section shall be payable after demand
therefor.

(bb) Survival. The obligations of the Borrower under this Section shall survive
the termination of this Agreement and the payment of Obligations hereunder.

Governing Law; Jurisdiction; Etc.

﻿

(cc) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE, OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED ON, ARISING OUT OF, OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

(dd) Jurisdiction. Each Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the L/C Issuer, or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in each case
in any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in



-119-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender or any L/C Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(ee) Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.13(b) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(ff) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, the manner provided for notices (other than telecopy or email) in
Section 10.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Legal Requirements.

Severability of Provisions

  Any provision of any Loan Document which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement and the
other Loan Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all the
provisions of this Agreement and other Loan Documents are intended to be subject
to all applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable.

Excess Interest.

  Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, no such provision shall require the payment or permit the
collection of any amount of interest in excess of the maximum amount of interest
permitted by Applicable Law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”). If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) no Loan Party nor any
endorser shall be obligated to pay any Excess Interest, (c) any Excess Interest
that the Administrative Agent or any Lender may have received hereunder shall,
at the option of the Administrative Agent, be (i) applied as a credit against
the then outstanding principal amount of Obligations hereunder and accrued and
unpaid interest thereon (not to exceed the maximum amount permitted by
Applicable Law), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to



-120-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

reflect such reduction in the relevant interest rate, and (e) No Loan Party nor
any endorser shall have any action against the Administrative Agent or any
Lender for any Damages whatsoever arising out of the payment or collection of
any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Construction.

  The parties acknowledge and agree that the Loan Documents shall not be
construed more favorably in favor of any party hereto based upon which party
drafted the same, it being acknowledged that all parties hereto contributed
substantially to the negotiation of the Loan Documents. The provisions of this
Agreement relating to Subsidiaries and to Guarantors, respectively, shall apply
only during such times as the Borrower has one or more Subsidiaries and as there
are one or more Guarantors, respectively. Nothing contained herein shall be
deemed or construed to permit any act or omission which is prohibited by the
terms of any Collateral Document, the covenants and agreements contained herein
being in addition to and not in substitution for the covenants and agreements
contained in the Collateral Documents.

Lender’s and L/C Issuer’s Obligations Several.

  The obligations of the Lenders and the L/C Issuer hereunder are several and
not joint. Nothing contained in this Agreement and no action taken by the
Lenders or the L/C Issuer pursuant hereto shall be deemed to constitute the
Lenders and the L/C Issuer a partnership, association, joint venture or other
entity.

USA Patriot Act.

  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender and L/C Issuer to
identify the Borrower in accordance with the Patriot Act.

Waiver of Jury Trial.

  EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



-121-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Treatment of Certain Information; Confidentiality.

﻿

(gg) Treatment of Certain Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process (provided that, in connection with any
disclosure permitted under this clause (c), the disclosing party shall, to the
extent permitted by law, rule and regulation and reasonably practicable, notify
the Borrower promptly prior to such disclosure so that the Borrower may seek, at
the Borrower’s sole cost and expense, a protective order or other appropriate
remedy (but in the absence of such protective order, other remedy or waiver by
the Borrower, such disclosing party may disclose such Information and agrees to
exercise reasonable efforts to preserve the confidentiality of the Information,
and obtain reliable assurance that confidential treatment will be accorded the
Information)), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any Hedge Agreement under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Loan Parties or the facility hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facility hereunder,
(h) with the consent of the Borrower, or (i) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.    For purposes of this Section, “Information” means
all information received from any Loan Party relating to the Loan Parties or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any of its
Subsidiaries, provided that, in the case of information received from any Loan
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.



-122-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(hh) Non-Public Information.  Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities laws.

(ii) Press Releases.  The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will use reasonable
commercial efforts to consult with such Person before issuing such press release
or other public disclosure.

(jj) Customary Advertising Materials.  The Administrative Agent and the Lenders
will not without the prior written consent of the Loan Parties publish any
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of any of the Loan Parties;
provided that the Loan Parties hereby consent to the publication of customary
advertising material relating to the transactions in tombstones, league tables
and similar materials.

Effect of Amendment and Restatement of the Existing Credit Agreement

.  On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety.  The parties hereto acknowledge and agree that (a)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the Secured Obligations (as defined in the Existing Agreement) as in effect
immediately prior to the Closing Date and which remain outstanding; and (b)
except for any Secured Obligations (as defined in the Existing Agreement) which
are expressly contemplated to be repaid on the Closing Date and to the extent
are in fact so repaid, the Secured Obligations (as amended and restated hereby
and which are hereinafter subject to the terms herein) are in all respects
continuing, and shall continue to be secured as provided in the applicable Loan
Documents.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) (i) the arranging and other services regarding this Agreement
provided by the Administrative Agent and any Affiliate thereof, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including the Arranger)
and the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the



-123-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Administrative Agent and its Affiliates (including the Arranger) and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for Borrower, any other Loan Party or
any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates (including the Arranger) nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates (including the
Arranger) and the Lenders may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any of
its Affiliates (including the Arranger) nor any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and each other Loan Party hereby waives and releases any claims
that it may have against the Administrative Agent, any of its Affiliates
(including the Arranger) or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

Electronic Execution

.  The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further, and without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(kk) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and



-124-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(ll) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.2, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States).  In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be



-125-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 11.



THE GUARANTEES.

The Guarantees.

  To induce the Lenders and L/C Issuer to provide the credits described herein
and in consideration of benefits expected to accrue to the Borrower by reason of
the Commitments and the Loans and for other good and valuable consideration,
receipt of which is hereby acknowledged, each Subsidiary party hereto (including
any Subsidiary executing an Additional Guarantor Supplement substantially in the
form attached hereto as Exhibit G or such other form reasonably acceptable to
the Administrative Agent) and the Borrower (as to the Secured Obligations of
another Loan Party) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the Lenders, and the L/C Issuer and
their Affiliates that are parties to any document evidencing the Hedging
Liability or Bank Product Liability, the due and punctual payment of all present
and future Secured Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Hedging Liability and Bank Product Liability, in each case as and
when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding); provided,  however that, with respect to any
Guarantor, subject to Section 11.10, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations. In case of failure by the
Borrower or other obligor punctually to pay any Secured Obligations guaranteed
hereby, each Guarantor hereby unconditionally, jointly and severally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.

Guarantee Unconditional.

  The obligations of each Guarantor under this Section 11 shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability;



-126-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

(c) any change in the corporate existence, structure, or ownership of, or any
proceeding under any Debtor Relief Law affecting, the Borrower or other obligor,
any other guarantor, or any of their respective assets, or any resulting release
or discharge of any obligation of any Loan Party or other obligor or of any
other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by rights of set-off, counterclaim, or similar
rights to any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid, including the
Secured Obligations;

(g) any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability or any provision of Applicable Law or regulation purporting to
prohibit the payment by any Loan Party or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Liability; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this clause (h), constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 11.

Discharge Only upon Facility Termination Date; Reinstatement in Certain
Circumstances.

  Each Guarantor’s obligations under this Section 11 shall remain in full force
and effect until the Facility Termination Date. If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any Guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Liability is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Subrogation.

  Each Guarantor agrees it will not exercise any rights which it may acquire by
way of subrogation by any payment made hereunder, or otherwise, until all the
Secured Obligations (other than any contingent or indemnification obligations
not then due) shall have been paid in full or collateralized in a manner
reasonably acceptable to the Lender or Affiliate of a Lender to whom such
obligations are owed subsequent to the termination of all the Commitments and
expiration of all Letters of Credit that are not Cash Collateralized pursuant to



-127-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Section 4.4. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the Facility Termination date, such
amount shall be held in trust for the benefit of the Administrative Agent, the
Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be paid
to the Administrative Agent for the benefit of the Lenders and L/C Issuer (and
their Affiliates) or be credited and applied upon the Secured Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

Subordination.

  Each Guarantor hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or any other Loan Party owing to
such Guarantor, whether now existing or hereafter arising, to the indefeasible
payment in full when due in cash of all Secured Obligations (other than any
contingent obligations not due and owing and Letters of Credit Cash
Collateralized); provided that, distributions may be made to such Guarantor as
long as no Event of Default exists or would arise as a result thereof. During
the existence and continuance of any Event of Default, subject to Section 11.4
above, any such indebtedness, obligation, or liability of the Borrower or any
other Loan Party owing to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the benefit of the holders of the
Secured Obligations and the proceeds thereof shall be paid over to the
Administrative Agent for application to the Secured Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 11.

Waivers.

  Except as otherwise set forth in the Loan Documents, each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest, and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by the Administrative Agent, any Lender, the L/C Issuer, or any
other Person against the Borrower or any other Loan Party or other obligor,
another guarantor, or any other Person.

Limit on Recovery.

  Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 11 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Section 11
void or voidable under Applicable Law, including fraudulent conveyance law.

Stay of Acceleration.

  If acceleration of the time for payment of any amount payable by the Borrower
or other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Liability or Bank Product
Liability, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such other Loan Party or obligor, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement relating to Hedging Liability or Bank Product Liability,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request or otherwise with the consent of
the Required Lenders.

Benefit to Guarantors.

  The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower and the other
Loan Parties has a direct impact on the success of each Guarantor. Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.



-128-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

Keepwell.

  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Section 11 in respect of Swap Obligations
(provided that each Qualified ECP Guarantor shall only be liable under this
Section 11.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.10, or
otherwise under this Section, voidable under applicable Legal Requirements
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.10 shall remain in full force and effect until discharged in
accordance with Section 11.3. Each Qualified ECP Guarantor intends that this
Section 11.10 constitute, and this Section 11.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Guarantor Covenants.

 Each Guarantor shall take such action as the Borrower is required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrower is required by this Agreement to prohibit such Guarantor
from taking.

[SIGNATURE PAGES TO FOLLOW]

 

-129-

[Bluegreen] Second Amended and Restated Credit Agreement

#70288666

--------------------------------------------------------------------------------

 

 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

BORROWER:

﻿

BLUEGREEN VACATIONS CORPORATION

﻿

﻿

By:  /s/ Paul Humphrey______________            

     Name:Paul Humphrey

     Title:Senior Vice President, Finance,

Capital Markets and Mortgage

Operations

﻿

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

GUARANTORS:

﻿

BLUEGREEN VACATIONS UNLIMITED,
 INC.

BLUEGREEN HOLDCO, LLC

BLUEGREEN HOLDING CORPORATION

 (TEXAS)

BLUEGREEN LOUISIANA, LLC

BLUEGREEN MANAGEMENT RESOURCES,

 LLC

BLUEGREEN NEVADA, LLC
BLUEGREEN NEW JERSEY, LLC

BLUEGREEN PROPERTIES OF VIRGINIA,

 INC.

BLUEGREEN PURCHASING & DESIGN,
 INC.

BLUEGREEN RESORTS MANAGEMENT,
 INC.

BLUEGREEN SERVICING LLC

BLUEGREEN SPECIALTY FINANCE, LLC

BXG CONSTRUCTION, LLC

ENCORE REWARDS, INC.

GREAT VACATION DESTINATIONS, INC.

LEISURE CAPITAL CORPORATION

NEW ENGLAND ADVERTISING

 CORPORATION

PINNACLE VACATIONS, INC.

﻿

﻿

By: /s/ Paul Humphrey_____________

   Name:Paul Humphrey

     Title:Vice President

﻿

﻿

BLUEGREEN ASSET MANAGEMENT

 CORPORATION

TFRI 2013-1 LLC

﻿

﻿

By:_ /s/ Paul Humphrey_____________

     Name:Paul Humphrey

     Title:President





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 



BLUEGREEN SOUTHWEST ONE, L.P.

﻿

By:Bluegreen Southwest Land, Inc.,

 as General Partner

﻿

﻿

By:_ /s/ Paul Humphrey_____________

     Name:Paul Humphrey

     Title:Vice President

﻿

﻿

BLUEGREEN BEVERAGE, LLC

﻿

By:Bluegreen Vacations Unlimited, Inc.,

Its Sole Manager

﻿

﻿

By: /s/ Paul Humphrey_____________

     Name:Paul Humphrey

     Title:Vice President

﻿

﻿

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

LENDERS:

﻿

FIFTH THIRD BANK,

 as a Lender, as L/C Issuer and as Administrative
 Agent




By: /s/ Trey Fogg__________________

     Name:Trey Fogg

     Title:Vice President

﻿

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER],
 as a Lender

﻿

﻿

By:_______________________________________

     Name:

     Title:

﻿

 

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER],
 as a Lender

﻿

﻿

By:_______________________________________

     Name:

     Title:

﻿

﻿

By:_______________________________________

     Name:

     Title:

﻿

﻿

﻿

﻿



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------